Exhibit 10.22

CABOT OIL & GAS CORPORATION

SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2006)



--------------------------------------------------------------------------------

Exhibit 10.22

CABOT OIL & GAS CORPORATION

SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2006)

I N D E X

 

          Page ARTICLE I DEFINITIONS    2 1.1    Account    2 1.2    Affiliate
   2 1.3    After-Tax Contribution Account    2 1.4    After-Tax Contributions
   2 1.5    Authorized Leave of Absence    2 1.6    Beneficiary    2 1.7   
Board of Directors    2 1.8    Code    2 1.9    Committee    2 1.10    Company
   2 1.11    Compensation    2 1.12    Contribution    3 1.13    ERISA    3 1.14
   Effective Date    3 1.15    Employee    3 1.16    Employer    3 1.17   
Employer Contribution Account    4 1.18    Employment Year    4 1.19    Entry
Date    4 1.20    ESOP    4 1.21    ESOP Account    4 1.22    Forfeiture    4
1.23    Hour(s) of Service    4 1.24    Income of the Trust Fund    5 1.25   
Investment Fund(s)    5 1.26    Leased Employee    5 1.27    Member    5 1.28   
Plan    5 1.29    Plan Quarter    5 1.30    Plan Year    5 1.31    Pre-Tax
Contribution Account    5 1.32    Prior Plan    6 1.33    Profit Sharing Plan   
6 1.34    Profit Sharing Plan Account    6 1.35    Retirement Date    6

 

(i)



--------------------------------------------------------------------------------

1.36    Rollover Account    6 1.37    Rollover Amount    6 1.38    Service    7
1.39    Total and Permanent Disability    7 1.40    Trust    7 1.41    Trust
Agreement    7 1.42    Trust Fund    7 1.43    Trustee    7 1.44    Valuation
Date    7 1.45    Vesting Service    7 1.46    Year of Service    7 ARTICLE II
ADMINISTRATION OF THE PLAN    8 2.1    Allocation of Responsibility Among
Fiduciaries for Plan and Trust Administration    8 2.2    Appointment of
Committee    8 2.3    Records and Reports    8 2.4    Other Committee Powers and
Duties    9 2.5    Rules and Decisions    9 2.6    Committee Procedure    10 2.7
   Authorization of Benefit Payments    10 2.8    Payment of Expenses    10 2.9
   Application and Forms for Benefits    10 2.10    Committee Liability    10
2.11    Statements    11 2.12    Annual Audit    11 2.13    Funding Policy    11
2.14    Allocation and Delegation of Committee Responsibilities    11 2.15   
Presenting Claims for Benefits    12 2.16    Claims Review Procedure    13
ARTICLE III PARTICIPATION AND SERVICE    18 3.1    Eligibility for Participation
   18 3.2    Notification of Eligible Employees    18 3.3    Applications by
Employees    18 3.4    Authorized Absences    18 3.5    Break In Service    19
3.6    Participation and Vesting Service Upon Re-employment Before a Break In
Service    19 3.7    Participation and Vesting Service Upon Re-employment After
a Break In Service    19 3.8    Vesting Service    20 3.9    Transferred Members
   20 3.10    Special Eligibility and Vesting for Certain Employees    21 3.11
   Automatic Vesting Service    21 3.12    Qualified Military Service    22

 

(ii)



--------------------------------------------------------------------------------

ARTICLE IV CONTRIBUTIONS AND FORFEITURES    23 4.1    Savings Contributions   
23 4.2    Employer Contributions    24 4.3    Employer Contributions and Pre-Tax
Contributions to be Tax Deductible    25 4.4    Suspension of Contributions   
25 4.5    Delivery to Trustee    25 4.6    Application of Funds    25 4.7   
Rollover Amounts    25 4.8    Disposition of Forfeitures    26 4.9   
Contributions Generally Irrevocable    26 ARTICLE V MEMBER ACCOUNTS    27 5.1   
Individual Accounts    27 5.2    Account Adjustments    27 5.3    Recognition of
Different Investment Funds    28 5.4    Valuation of Trust Fund    28 ARTICLE VI
WITHDRAWALS AND LOANS    29 6.1    Withdrawals from Profit Sharing Plan Account
   29 6.2    Withdrawals of Amounts From After-Tax Contribution Account    31
6.3    Withdrawals of Amounts From Pre-Tax Account    31 6.4    Withdrawals from
Employer Contribution, ESOP and Rollover Accounts    31 6.5    Loans to Members
   31 ARTICLE VII MEMBERS’ BENEFITS    34 7.1    Retirement of Members on or
after Retirement Date    34 7.2    Disability of Members    34 7.3    Death of
Members    34 7.4    Other Termination of Service    34 7.5    Valuation Dates
Determinative of Member’s Rights    35 7.6    Vesting for Certain Employees   
35 ARTICLE VIII PAYMENT OF BENEFITS    36 8.1    Payment of Benefits    36 8.2
   Distribution Upon Death    37 8.3    Required Minimum Distributions    38 8.4
   Disputed Benefits    40 8.5    Member’s Right to Transfer Eligible Rollover
Distribution    40 ARTICLE IX TRUST AGREEMENT; INVESTMENT FUNDS; INVESTMENT
DIRECTIONS    42 9.1    Trust Agreement    42 9.2    Investment Funds    42 9.3
   Investment Directions of Members    42 9.4    Change of Investment Directions
   42 9.5    Benefits Paid Solely from Trust Fund    43

 

(iii)



--------------------------------------------------------------------------------

9.6    Committee Directions to Trustee    43 9.7    Authority to Designate
Investment Manager    43 9.8    Liquidation of Cabot MicroElectronics Stock   
43 ARTICLE X ADOPTION OF PLAN BY OTHER ORGANIZATIONS; SEPARATION OF THE TRUST
FUND;
AMENDMENT AND TERMINATION OF THE PLAN; DISCONTINUANCE OF CONTRIBUTIONS TO THE
TRUST
FUND    44 10.1    Adoptive Instrument    44 10.2    Separation of the Trust
Fund    44 10.3    Voluntary Separation    44 10.4    Amendment of the Plan   
45 10.5    Acceptance or Rejection of Amendment by Employers    45 10.6   
Termination of the Plan    45 10.7    Liquidation and Distribution of Trust Fund
Upon Termination    46 10.8    Effect of Termination or Discontinuance of
Contributions    46 10.9    Merger of Plan with Another Plan    46 10.10   
Consolidation or Merger with Another Employer    47 ARTICLE XI MISCELLANEOUS
PROVISIONS    48 11.1    Terms of Employment    48 11.2    Controlling Law    48
11.3    Invalidity of Particular Provisions    48 11.4    Non-Alienation of
Benefits    48 11.5    Payments in Satisfaction of Claims of Members    48 11.6
   Payments Due Minors and Incompetents    49 11.7    Impossibility of Diversion
of Trust Fund    49 11.8    Evidence Furnished Conclusive    49 11.9    Copy
Available to Members    49 11.10    Unclaimed Benefits    49 11.11    Headings
for Convenience Only    50 11.12    Successors and Assigns    50 ARTICLE XII
LIMITATION ON BENEFITS    51 I.    Single Defined Contribution Plan    51 II.   
Two or More Defined Contribution Plans    52 ARTICLE XIII TOP-HEAVY PLAN
REQUIREMENTS    56 13.1    General Rule    56 13.2    Vesting Provisions    56
13.3    Minimum Contribution Percentage    56 13.4    Limitation on Compensation
   57 13.5    Coordination With Other Plans    57 13.6    Distributions to
Certain Key Employees    58 13.7    Determination of Top Heavy Status    58

 

(iv)



--------------------------------------------------------------------------------

ARTICLE XIV TESTING OF CONTRIBUTIONS    63 14.1    Definitions    63 14.2   
Actual Deferral Percentage Test    65 14.3    Excess Contributions    66 14.4   
Actual Contribution Percentage Test    67 14.5    Excess Aggregate Contributions
   68 14.6    Effective Date    69

 

(v)



--------------------------------------------------------------------------------

CABOT OIL & GAS CORPORATION SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective January 1, 2006)

Recitals

Cabot Oil & Gas Corporation, a Delaware corporation (the “Company”), adopted the
Cabot Corporation Profit Sharing and Savings Plan and its related trust for the
benefit of its eligible employees and the eligible employees of certain of its
subsidiaries who might adopt said Plan, effective October 1, 1976 (the “1976
Plan”).

Effective January 1, 1991, the Board of Directors of the Company authorized the
establishment of the Cabot Oil & Gas Corporation Savings Investment Plan (the
“Prior Plan”) to replace the 1976 Plan, and each Company employee’s accounts in
the 1976 Plan and the Cabot Corporation Employee Stock Ownership Plan were
transferred to the Prior Plan at such time. The Prior Plan was subsequently
amended by the First through Eleventh Amendments thereto.

Effective January 1, 2001, the Board of Directors of the Company authorized the
amendment and restatement of the Prior Plan in the form of the Cabot Oil & Gas
Corporation Savings Investment Plan (the “Plan”) to incorporate the prior
amendments, to incorporate changes required by certain legislative acts, and to
make certain other changes.

Effective January 1, 2006, the Board of Directors of the Company authorized the
amendment and restatement of the Plan in order to incorporate (i) all prior
amendments thereto, including previously adopted good faith compliance
amendments to reflect applicable law changes under the Economic Growth and Tax
Relief Reconciliation Act of 2001 and (ii) the final Treasury Regulations under
Code Sections 401(k) and 401(m). There shall be no termination and no gap or
lapse in time or effect between the Plan as in effect on December 31, 2005, and
this Plan.

The Plan and the related Trust, which is intended to form a part of the Plan,
are intended to meet the requirements of Sections 401(a), 401(k) and 501(a) of
the Internal Revenue Code of 1986, and the Employee Retirement Income Security
Act of 1974, as either may be amended from time to time.

The provisions of this Plan shall apply to a Member who terminates Service on or
after January 1, 2006. The rights and benefits, if any, of a former employee
shall be determined in accordance with the provisions of the Plan in effect on
the date his employment terminated.

NOW, THEREFORE, Cabot Oil & Gas Corporation hereby amends, restates in its
entirety, and continues the Cabot Oil & Gas Corporation Savings Investment Plan,
effective January 1, 2006, a profit-sharing plan within the meaning of Code
Section 401(a)(27), as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

As used in this Plan, the following words and phrases shall have the following
meanings unless the context clearly requires a different meaning:

1.1 Account: Collectively, the accounts maintained for each Member pursuant to
Section 5.1, and shall include accounts provided for in the Profit Sharing Plan.

1.2 Affiliate: A corporation or other trade or business that is not an Employer
under this Plan but which together with the Company is “under common control”
within the meaning of Section 414(b) or (c), as modified by Section 415(h) of
the Code; any organization (whether or not incorporated) which, together with
the Company, is a member of an “affiliated service group” within the meaning of
Section 414(m) of the Code; and any other entity required to be aggregated with
the Company pursuant to regulations under Section 414(o) of the Code.

1.3 After-Tax Contribution Account: The separate account maintained for a Member
to record his After-Tax Contributions to the Plan and adjustments relating
thereto.

1.4 After-Tax Contributions: The amount contributed by a Member pursuant to
Section 4.1B.

1.5 Authorized Leave of Absence: Any absence authorized by the Employer or
Affiliate under the Employer’s or Affiliate’s standard personnel practices
provided that all persons under similar circumstances must be treated alike in
the granting of such Authorized Leaves of Absence and provided further that the
Member returns within the period of authorized absence.

1.6 Beneficiary: A Member’s spouse, or such other natural person or persons, or
the trustee of an inter vivos trust for the benefit of natural persons, entitled
to benefits hereunder following a Member’s death.

1.7 Board of Directors: The Board of Directors of the Company.

1.8 Code: The Internal Revenue Code of 1986, as now in effect or hereafter
amended.

1.9 Committee: The Administrative Committee appointed by the Company to act as
administrator of the Plan and to perform the duties described in Article II.

1.10 Company: Cabot Oil & Gas Corporation, a Delaware corporation, its
predecessors and successors.

1.11 Compensation: The total non-deferred remuneration actually paid to a Member
by the Employer for personal services rendered as an Employee, as reported on
the Member’s Federal Income Tax Withholding Statement (Form W-2 or its
subsequent equivalent) during the applicable Plan Year and any amounts by which
a Member’s normal remuneration is reduced

 

2



--------------------------------------------------------------------------------

pursuant to a voluntary salary reduction plan qualified under Section 125 of the
Code, a qualified transportation fringe under Section 132(f) of the Code or a
cash-or-deferred plan qualified under Section 401(k) of the Code, including
salary, wages, overtime payments, and annual, discretionary and sign-on bonuses,
but excluding any amounts contributed by or on behalf of an Employer to this
Plan or any other employee benefit plan sponsored by the Company, non-deductible
moving expenses, disability pay (both short-term and long-term), any income
arising from the exercise of a stock option or from the receipt of a restricted
stock award, reimbursements, expense allowances, severance pay (whether periodic
or in a lump sum), taxable fringe benefits, waiver benefits, deductible payments
under Section 105(h) of the Code, taxable group-term life insurance benefits,
and retention and relocation bonuses. The Compensation of a Member as reflected
on the books and records of the Employer shall be conclusive.

Notwithstanding anything herein to the contrary, in no event shall the
Compensation taken into account under the Plan for any Employee exceed $220,000
or such other amount provided under Section 401(a)(17) of the Code, as adjusted
for cost-of-living increases in accordance with Section 401(a)(17)(B) of the
Code. The cost-of-living adjustment in effect for a calendar year applies to any
period, not exceeding 12 months, over which Compensation is determined
(determination period) beginning in such calendar year. If a determination
period consists of fewer than 12 months, the Compensation limit will be
multiplied by a fraction, the numerator of which is the number of months in the
determination period, and the denominator of which is 12. If Compensation for
any prior determination period is taken into account in determining an
Employee’s benefits accruing in the current Plan Year, the Compensation for that
prior determination period is subject to the Compensation limit in effect for
that prior determination period.

1.12 Contribution: Any amount contributed to the Trust Fund pursuant to the
provisions of this Plan, by an Employer or by a Member out of his Compensation.
Contributions by the Employer shall sometimes be referred to as “Employer
Contributions” and “Pre-Tax Contributions,” as specified under Sections 4.1 and
4.2 hereof.

1.13 ERISA: Public Law No. 93-406, the Employee Retirement Income Security Act
of 1974, as amended from time to time.

1.14 Effective Date: January 1, 2006, the effective date of the Plan as amended
and restated herein, unless otherwise specified herein.

1.15 Employee: Any person who, on or after the Effective Date, is receiving
remuneration for personal services (or would be receiving such remuneration
except for an authorized leave of absence) as an employee of an Employer or who
is a Leased Employee.

1.16 Employer: The Company, its successors, and any eligible organization which
shall adopt this Plan pursuant to the provisions of Article X, and the
successors, if any, to such organization.

 

3



--------------------------------------------------------------------------------

1.17 Employer Contribution Account: The account maintained for a Member to
record his share of the Contributions of his Employer and adjustments relating
thereto.

1.18 Employment Year: The twelve consecutive month period determined from the
Employee’s first performance of an Hour of Service and subsequent twelve-month
periods beginning on the first anniversary of such Employee’s performance of
such Hour of Service; provided, however, that in the case of any Employee who
incurs a Break In Service, upon such Employee’s re-employment his Employment
Year shall be deemed to commence on the date he first performs an Hour of
Service after such Break In Service.

1.19 Entry Date: The first day of each calendar month and any such other date as
determined by the Committee, communicated to the Employees and applied in a
uniform and non-discriminatory manner thereafter.

1.20 ESOP: The Cabot Corporation Employee Stock Ownership Plan, as effective
December 31, 1990.

1.21 ESOP Account: The account maintained for a Member who participated in the
ESOP to record his contributions transferred from the ESOP to this Plan and
adjustments relating thereto. Effective October 16, 2000, a Member shall be
eligible to transfer the assets held in the Member’s ESOP Account to other
Investment Funds provided under the Plan or to borrow assets from such account
as provided under Section 6.5 of the Plan.

1.22 Forfeiture: The portion of a Member’s Employer Contribution Account which
is forfeited because of termination of Service before full vesting pursuant to
Section 7.4 and which occurs on the earlier of (a) the distribution of the
entire vested portion of the Member’s Account or (b) the last day of the Plan
Year in which the Member incurs five (5) consecutive one-year Breaks In Service.

1.23 Hour(s) of Service: An Hour of Service is each hour during an applicable
computation period for which an Employee is directly or indirectly paid, or
entitled to payment, by an Employer or an Affiliate for the performance of
duties or for any period of Authorized Leave of Absence. Moreover, an Hour of
Service is each hour, not in excess of forty hours per week, during any period
of unpaid Authorized Leave of Absence with an Employer or an Affiliate. Such
Hours of Service shall be credited to the Employee for the computation period in
which such duties were performed or in which such Authorized Leave of Absence
occurred. An Hour of Service also includes each hour, not credited above, for
which back pay, irrespective of mitigation of damages, has been either awarded
or agreed to by an Employer or an Affiliate. These Hours of Service shall be
credited to the Employee for the computation period to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made. In determining an Employee’s total Hours of
Service during a computation period, a fraction of an hour shall be deemed a
full Hour of Service.

Instead of counting and crediting actual hours worked, for purposes of
determining the number of Hours of Service to be credited to an Employee, an
Employee may be credited with 190 Hours of Service for each calendar month
during which he has earned one

 

4



--------------------------------------------------------------------------------

Hour of Service. For purposes of determining the number of Hours of Service to
be credited for reasons other than the performance of duties and for purposes of
determining to which computation period Hours of Service earned under any
provision of this Plan are to be credited, the provisions of Department of Labor
Regulation Section 2520.200(b)-2(b) and (c) are hereby incorporated by reference
as if fully set forth herein.

Hours of Service will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414(c)), of which the Company is a
member. However, Hours of Service shall not be credited for employment with such
an affiliated service group, a controlled group, or a group of trades or
businesses prior to its becoming a member of or after its cessation of
membership in the Company’s affiliated service group, controlled group, or group
of trades or businesses. Hours of Service will be credited for any individual
considered an employee under Code Section 414(n).

1.24 Income of the Trust Fund: The net gain or loss of the Trust Fund from
investments, as reflected by interest payments, dividends, realized and
unrealized gains and losses on securities and other investment transactions and
expenses paid from the Trust Fund.

1.25 Investment Fund(s): Any of the investment funds comprising the Trust Fund,
as described in Section 9.2.

1.26 Leased Employee: Each person who is not an employee of an Employer but who
performs services for an Employer pursuant to a leasing agreement (oral or
written) between an Employer and any leasing organization, provided that such
person has performed such services for an Employer or for related persons
(within the meaning of Code Section 144(a)(3)) on a substantially full-time
basis for a period of at least one year and such services are performed under
primary direction or control by an Employer. Notwithstanding the preceding
sentence, the term “Leased Employee” shall not include any individual who is
deemed to be an employee of an Employer under Code Section 414(n)(5).

1.27 Member: An Employee who, pursuant to the provisions of Article III, has met
the eligibility requirements for participation in this Plan and is participating
in the Plan.

1.28 Plan: The Cabot Oil & Gas Corporation Savings Investment Plan, as amended
and restated effective January 1, 2006, set forth herein, and as hereafter
amended from time to time.

1.29 Plan Quarter: Each calendar quarter of the Plan Year.

1.30 Plan Year: The fiscal year of the Plan beginning on January 1 of each
calendar year and ending on December 31.

1.31 Pre-Tax Contribution Account: The account maintained for a Member to record
his Pre-Tax Contributions and adjustments relating thereto.

 

5



--------------------------------------------------------------------------------

1.32 Prior Plan: The Cabot Oil & Gas Corporation Savings Investment Plan, as
amended and restated effective January 1, 2001, as thereafter amended and in
effect on December 31, 2005.

1.33 Profit Sharing Plan: The Cabot Corporation Profit Sharing and Savings Plan
as in effect on December 31, 1990.

1.34 Profit Sharing Plan Account: The account maintained for a Member who
participated in the Profit Sharing Plan prior to January 1, 1991 to record his
contributions from the Prior Plan and adjustments relating thereto.

1.35 Retirement Date: The sixty-fifth (65th) birthday of a Member or, if
earlier, the date on which a Member who is a participant in the Cabot Oil & Gas
Pension Plan satisfies the age and service requirements for Early Retirement
under said pension plan.

1.36 Rollover Account: The account maintained for a Member to record his
Rollover Amount and adjustments relating thereto.

1.37 Rollover Amount: For purposes of the Plan, one or more distributions
(i) within one (1) taxable year of the employee on account of a termination of
the plan of which the trust is a part, or in the case of a profit-sharing or
stock bonus plan, a complete discontinuance of contributions under such plan or
(ii) which constitute a lump-sum distribution within the meaning of
subsection 402(e)(4)(A) of the Code (determined without reference to
subparagraphs (B) and (H) of subsection 402(e)(4)). “Rollover Amount” may also
include a transfer of assets from another qualified plan described in Code
Section 401(a) which are attributable to the Member’s interests in such other
plan if (i) such other plan does not permit distributions to be made in the form
of life annuities, (ii) such other plan is a defined contribution plan which is
not subject to the minimum funding standards of Code Section 412 and which
satisfies all the conditions for exclusion from the requirements of Code
Section 401(a)(11) set forth in Treasury Regulations Section 1.401(a)-20, Q&A
3(a), or (iii) such other plan provides for distributions in the form of life
annuities but the transfer meets all the requirements of Treasury Regulations
Section 1.411(d)-4, Q&A 3(b), as conclusively determined by the Committee, in
order that this Plan, upon acceptance of such transfer, shall not thereafter be
required to provide for distributions in the form of life annuities.

Effective January 1, 2002, “Rollover Amount” may also include a transfer of
assets made on or after January 1, 2002, from the following types of plans:
(i) a qualified plan described in 403(a) of the Code, including employee
after-tax contributions; (ii) a qualified plan described in Section 403(b) of
the Code, including employee after-tax contributions; and (iii) an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. The Plan will also accept a transfer of assets made on
or after January 1, 2002, from the portion of a distribution from an individual
retirement account or annuity described in Section 408(a) or 408(b) of the Code
that is eligible to be rolled over and would otherwise be includible in gross
income. Notwithstanding the forgoing, no transfer of assets will be accepted if,
upon acceptance of such transfer, the Plan would thereafter be required to
provide for distributions in the form of life annuities.

 

6



--------------------------------------------------------------------------------

1.38 Service: A Member’s period of employment or deemed employment with
Employers or Affiliates determined in accordance with Section 1.21 and
Article III.

1.39 Total and Permanent Disability: A Member shall be considered totally and
permanently disabled if (a) (i) for a Member who is also a participant in the
Cabot Oil & Gas Long Term Disability Plan (“Cabot LTD Plan”) at time of his/her
claim of Disability, he/she is so determined by the Cabot LTD Plan, or (ii) for
a Member who is not a participant in the Cabot LTD Plan, he/she is determined by
the Committee, upon the advice of competent physicians of the Committee’s
selection, on the basis of evidence satisfactory to the Committee, that such
Member is permanently incapable of performing a meaningful job for physical or
mental reasons and such disability has lasted for at least six (6) months and
(b) such Member is eligible for and receiving disability benefits under the
Federal Social Security Act with respect to such condition. Upon the
determination of a Member’s Total and Permanent Disability, the Committee shall
notify such Member within sixty (60) days thereafter.

1.40 Trust: The Trust created by and under the Trust Agreement.

1.41 Trust Agreement: The Trust Agreement provided for in Article IX, as amended
from time to time.

1.42 Trust Fund: The Investment Funds held by the Trustee under the Trust
Agreement, together with all income, profits or increments thereon.

1.43 Trustee: The trustee under the Trust Agreement.

1.44 Valuation Date: Any date on which the New York Stock Exchange is open for
trading and any other date on which the value of the assets of the Trust Fund is
determined by the Trustee pursuant to Section 5.4. The last business day of
December of each Plan Year shall be the “Annual Valuation Date.”

1.45 Vesting Service: The period of a Member’s employment considered in the
determination of his eligibility for benefits under the Plan. A year of Vesting
Service shall be granted for each Plan Year during which an Employee completes
at least 1,000 Hours of Service.

1.46 Year of Service: An Employment Year during which the Employee performs at
least 1,000 Hours of Service.

Words used in this Plan and in the Trust Agreement in the singular shall include
the plural and in the plural the singular, and the gender of words used shall be
construed to include whichever may be appropriate under any particular
circumstances.

 

7



--------------------------------------------------------------------------------

ARTICLE II

ADMINISTRATION OF THE PLAN

2.1 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration: The Employers, the Board of Directors of the Company, the
Committee, as designated pursuant to the terms of the Plan, the Trustee and any
other person designated a Fiduciary with respect to the Plan or the Trust
Agreement (hereinafter collectively the “Fiduciaries”) shall have only those
specific powers, duties, responsibilities and obligations as are specifically
given them under this Plan and/or the Trust Agreement. In general, the Employers
shall have the sole responsibility for making the contributions provided for
under Sections 4.1A and 4.2. The Company shall have the sole authority to
appoint and remove the Trustee and the members of the Committee, respectively,
and to amend or terminate, in whole or in part, this Plan. The Committee shall
have the sole responsibility for the administration of this Plan and the sole
authority to appoint and remove any Investment Manager which may be provided for
under the Trust Agreement. The Trustee shall have the sole responsibility for
the administration of the Trust Fund and shall have exclusive authority and
discretion to manage and control the Trust Fund, except to the extent that the
authority to manage, acquire and dispose of the assets of the Trust Fund is
delegated to an Investment Manager, all as specifically provided in the Trust
Agreement. Each Fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan or the Trust Agreement, as the case may be, authorizing or providing
for such direction, information or action. Furthermore, each Fiduciary may rely
upon any such direction, information or action of another Fiduciary as being
proper under this Plan or the Trust Agreement, and is not required under this
Plan or the Trust Agreement to inquire into the propriety of any such direction,
information or action. It is intended under this Plan and the Trust Agreement
that each Fiduciary shall be responsible for the proper exercise of its own
powers, duties, responsibilities and obligations under this Plan and the Trust
Agreement and shall not be responsible for any act or failure to act of another
Fiduciary. No Fiduciary guarantees the Trust Fund in any manner against
investment loss or depreciation in asset value.

2.2 Appointment of Committee: The Plan shall be administered by an
Administrative Committee consisting of at least three (3) persons who shall be
appointed by and serve at the pleasure of the Board of Directors of the Company.
All usual and reasonable expenses of the Committee may be paid in whole or in
part by the Company, and any expenses not paid by the Company shall be paid by
the Trustee out of the Trust Fund. The members of the Committee shall not
receive compensation with respect to their services for the Committee. The
Company shall pay the premiums on any bond secured for the performance of the
duties of the Committee members described hereunder and shall be entitled to
reimbursement by other Employers for their proportionate shares thereof.

2.3 Records and Reports: The Committee shall exercise such authority and
responsibility as it deems appropriate in order to comply with ERISA and any
governmental regulations issued thereunder relating to records of Members’
Service, Account balances and the percentage of such Account balances which are
non-forfeitable under the Plan, and notifications to Members. The Committee
shall file or cause to be filed with the appropriate offices of the Internal
Revenue Service and the Department of Labor all reports, returns, notices and
other

 

8



--------------------------------------------------------------------------------

information required of plan administrators under ERISA, including, but not
limited to, the summary plan description, annual reports and amendments thereto.
The Committee shall make available to Members and their Beneficiaries for
examination, during business hours, such records of the Plan as pertain to the
examining person and such documents relating to the Plan as are required by
ERISA.

2.4 Other Committee Powers and Duties: The Committee shall have such powers as
may be necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:

(a) To construe and interpret the Plan, reconcile any inconsistency or supply
any omitted detail consistent with the general terms of the Plan, decide all
questions of eligibility and determine the amount, manner and time of payment of
any benefits hereunder;

(b) To prescribe procedures to be followed by Members or Beneficiaries filing
applications for benefits;

(c) To receive from the Employers and from Employees such information as shall
be necessary for the proper administration of the Plan;

(d) To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

(e) To furnish the Employers, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate;

(f) To give written directions to the Trustee, on behalf of Members, as to the
investment and reinvestment of the Trust Fund;

(g) To receive and review reports of the financial condition, and of the
receipts and disbursements, of the Trust Fund from the Trustee and any
Investment Manager, and to transmit such reports, along with its findings and
recommendations surrounding the investment performance of the Trust Fund, to the
Board of Directors; and

(h) To appoint or employ individuals to assist in the administration of the Plan
and any other agents it deems advisable, including legal and actuarial counsel.

2.5 Rules and Decisions: The Committee may adopt such rules for the
administration of the Plan as it deems necessary, desirable or appropriate. All
rules and decisions of the Committee shall be uniformly and consistently applied
to all Employees in similar circumstances. The judgment of the Committee and
each member thereof on any question arising hereunder shall be binding, final
and conclusive on all parties concerned. When making a determination or
calculation, the Committee shall be entitled to rely upon information furnished
by a Member or Beneficiary, an Employer, the legal counsel of an Employer or the
Trustee.

 

9



--------------------------------------------------------------------------------

2.6 Committee Procedure: The Committee may act at a meeting or in writing
without a meeting. The Committee shall elect one (1) of its members as chairman,
appoint a secretary, who may or may not be a member of the Committee, and shall
advise the Trustee of such actions in writing. The secretary of the Committee
shall keep a record of all meetings and forward all necessary communications to
the Employers or the Trustee. The Committee may adopt such bylaws and
regulations as it deems desirable for the conduct of its affairs. All decisions
of the Committee shall be made by the vote of the majority including actions in
writing taken without a meeting. A dissenting Committee member who, within a
reasonable time after he has knowledge of any action or failure to act by the
majority, registers his dissent in writing delivered to the other Committee
members, the Employer and the Trustee shall not be responsible for any such
action or failure to act. The Committee shall designate one of its members as
agent of the Plan and of the Committee for service of legal process at the
principal office of the Committee at 1200 Enclave Parkway, Houston, Texas 77077.

2.7 Authorization of Benefit Payments: The Committee shall issue directions to
the Trustee concerning all benefits which are to be paid from the Trust Fund
pursuant to the provisions of the Plan, and warrants that all such directions
are in accordance with this Plan. The Committee shall keep on file, in such
manner as it may deem convenient or proper, all reports from the Trustee.

2.8 Payment of Expenses: All reasonable and necessary expenses incident to the
administration, termination or protection of the Plan and Trust, including, but
not limited to, legal, accounting, Investment Manager and Trustee fees, shall be
paid from the Trust Fund to the extent permitted by ERISA.

2.9 Application and Forms for Benefits: The Committee may require an Employee or
Member to complete and file with the Committee an application for a benefit and
all other forms approved by the Committee, and to furnish all pertinent
information requested by the Committee. The Committee may rely on such
information so furnished it, including the Employee’s or Member’s current
mailing address.

2.10 Committee Liability: Except to the extent that such liability is created by
ERISA, no member of the Committee shall be liable for any act or omission of any
other member of the Committee, nor for any act or omission on his own part
except for his own gross negligence or willful misconduct, nor for the exercise
of any power or discretion in the performance of any duty assumed by him
hereunder. The Company shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees approved by the Committee), and liabilities (including any amounts paid in
settlement with the Committee’s approval but excluding any excise tax assessed
against any member or members of the Committee pursuant to the provisions of
Section 4975 of the Code) arising from any act or omission of such member in
connection with duties and responsibilities under the Plan, except when the same
is judicially determined to be due to the gross negligence or willful misconduct
of such member.

 

10



--------------------------------------------------------------------------------

2.11 Statements: No less frequently than annually, the Committee (or its
delegate) shall prepare and deliver to each Member a statement reflecting as of
the Valuation Date provided in such statement:

(a) Such information applicable to contributions by and for each such Member and
the increase or decrease thereof as a consequence of valuation adjustments as
may be pertinent in the premises; and

(b) The balance in his Account as of that Valuation Date.

2.12 Annual Audit: If required by ERISA, the Committee shall engage, on behalf
of all Members, an independent Certified Public Accountant who shall conduct an
annual examination of any financial statements of this Plan and Trust and of
other books and records of this Plan and Trust as the Certified Public
Accountant may deem necessary to enable him to form and provide a written
opinion as to whether the financial statements and related schedules required to
be filed with the Department of Labor or furnished to each Member are presented
fairly and in conformity with generally accepted accounting principles applied
on a basis consistent with that of the preceding Plan Year. If, however, the
statements required to be submitted as part of the reports to the Department of
Labor are prepared by a bank or similar institution or insurance carrier
regulated and supervised and subject to periodic examination by a state or
federal agency and if such statements are certified by the preparer as accurate
and if such statements are, in fact, made a part of the annual report to the
Department of Labor and no such audit is required by ERISA, then the audit
required by the foregoing provisions of this Section shall be optional with the
Committee.

2.13 Funding Policy: The Committee shall, at a meeting duly called for such
purpose, establish a funding policy and method consistent with the objectives of
the Plan and the requirements of Title I of ERISA. The Committee shall meet at
least annually to review such funding policy and method. In establishing and
reviewing such funding policy and method, the Committee shall endeavor to
determine the Plan’s short-term and long-term objectives and financial needs,
taking into account the need for liquidity to pay benefits and the need for
investment growth. All actions of the Committee taken pursuant to this Section
and the reasons therefor shall be recorded in the minutes of meetings of the
Committee and shall be communicated to the Trustee, any Investment Manager who
may be managing a portion or all of the Trust Fund in accordance with the
provisions of the Trust Agreement, and to the Board of Directors.

2.14 Allocation and Delegation of Committee Responsibilities: Upon the approval
of a majority of the members of the Committee, the Committee may (i) allocate
among any of the members of the Committee any of the responsibilities of the
Committee under the Plan and Trust Agreement and/or (ii) designate any person,
firm or corporation that is not a member of the Committee to carry out any of
the responsibilities of the Committee under the Plan and/or Trust Agreement. Any
such allocation or designation shall be made pursuant to a written instrument
executed by a majority of the members of the Committee.

 

11



--------------------------------------------------------------------------------

2.15 Presenting Claims for Benefits: A “Claims Administrator” shall be appointed
by the Committee or, absent such appointment, shall be the Company’s director of
benefits, with such Claims Administrator authorized by the Committee to conduct
the initial review and render a decision as provided in this Section for all
claims for benefits under the Plan. The Committee shall establish administrative
processes and safeguards to ensure that benefit determinations made pursuant to
this Section 2.15 are made in accordance with the Plan and have been made and
applied consistently to similarly situated claimants. Any Member, Beneficiary of
any deceased Member, or the authorized representative of such claimant
(collectively, the “Applicant”) may submit written application to the Claims
Administrator for the payment of any benefit asserted to be due him under the
Plan. Such application shall set forth the nature of the claim and such other
information as the Claims Administrator may reasonably request. Promptly upon
the receipt of any application required by this Section, the Claims
Administrator shall determine whether or not the Member or Beneficiary involved
is entitled to a benefit hereunder and, if so, the amount thereof and shall
notify the Applicant of its findings.

(a) Non-Disability Claims. Except as provided in Section 2.15(b) below, if a
claim is wholly or partially denied, the Claims Administrator shall so notify
the Applicant within ninety (90) days after receipt of the application by the
Claims Administrator, unless special circumstances require an extension of time
for processing the application. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the Applicant
prior to the end of the initial ninety (90) day period. In no event shall such
extension exceed a period of ninety (90) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Claims Administrator expects to
render its final decision. Notice of the Claims Administrator’s decision to deny
a claim in whole or in part shall be set forth in a manner calculated to be
understood by the Applicant and shall contain the following:

(i) the specific reason or reasons for the denial,

(ii) specific reference to the pertinent Plan provisions on which the denial is
based,

(iii) a description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary,

(iv) an explanation of the claims review procedure, including applicable time
limits, as set forth in Section 2.16 hereof, and

(v) a statement of the claimant’s right to bring a civil suit under
Section 502(a) of ERISA following a denial on subsequent review.

(b) Disability Claims. If a claim for benefits based upon a Member’s disability
is wholly or partially denied, the Claims Administrator shall so notify

 

12



--------------------------------------------------------------------------------

the Applicant within forty-five (45) days after receipt of the application by
the Claims Administrator, unless special circumstances require an extension of
time for processing the application. If such an extension of time for processing
is required, the time for processing may be extended for up to 30 days, if the
Claims Administrator determines that the extension is necessary due to matters
beyond the control of the Claims Administrator or the Plan and notifies the
Applicant, before the expiration of the initial 45-day period, of the
circumstances requiring the extension of time and the date by which the claim
decision is expected to be made. If, before the end of this 30-day extension
period, the Claims Administrator determines that, due to matters beyond the
control of the Claims Administrator or the Plan, a decision cannot be rendered
within that initial 30-day extension period, an additional 30-day extension may
apply if the Applicant is given a notice satisfying the requirements set forth
above for the first 30-day extension. Any notice of extension must specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues. The Applicant will be given at least 45 days in
which to provide the specified information. In the event that the extension is a
result of an Applicant’s failure to submit information necessary to decide a
claim, the period in which the determination must be made will be tolled from
the date on which the notification of the extension is sent to the Applicant
until the date the Applicant responds to the request for additional information.

Notice of the Claims Administrator’s decision to deny a claim in whole or in
part shall be set forth in a manner calculated to be understood by the Applicant
and must contain the information described in clauses (i) through (v) of
Section 2.15(a). Additionally, the notice of denial must include:

(i) If any internal rule or guideline was relied on in denying the claim, either
the specific rule or guideline, or a statement that such a rule or guideline was
relied on in denying the claim and that a copy of that rule or guideline will be
provided to the Applicant free of charge on request; and

(ii) If the claim denial is based on an exclusion or limit related to medical
necessity or experimental treatment, either an explanation of the scientific or
clinical judgment for the determination as applied to the involved claimant’s
circumstances, or a statement that such an explanation will be provided to the
Applicant free of charge upon request.

2.16 Claims Review Procedure: Upon the Claims Administrator’s denial, in whole
or in part of a benefit applied for under Section 2.15, an Applicant shall have
the right by written to appeal such denial as set forth in this Section 2.16.
Benefits under the Plan will only be paid if the Committee decides in its
discretion that the claimant involved is entitled to them. The Committee shall
establish administrative processes and safeguards to ensure that benefit
determinations made pursuant to this Section 2.16 are made in accordance with
the Plan and

 

13



--------------------------------------------------------------------------------

have been made and applied consistently to similarly situated claimants. Except
as may be otherwise required by law, the decision of the Committee on review of
the claim denial shall be binding on all parties when the Applicant has
exhausted the claims procedure under this Section 2.16.

(a) Non-Disability Claims – General Rules. If an application filed by the
Applicant under Section 2.15(a) above shall result in a denial by the Claims
Administrator of the benefit applied for, either in whole or in part, such
Applicant shall have the right, to be exercised by written request filed with
the Committee within sixty (60) days after receipt of notice of the denial of
the application for a review of the application and of the entitlement to the
benefit for which the Applicant applied. Such request for review may contain
such additional information and comments as the Applicant may wish to present.

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented, and if the
Applicant shall have so requested, shall afford the Applicant or his designated
representative a hearing before the Committee. Upon request, the Committee shall
provide, free of charge, the Applicant or his designated representative with
copies of all “relevant documents” (within the meaning of Department of Labor
regulation Section 2560.503-1(m)(8)) (“Relevant Documents”) in its possession,
including copies of the Plan document and information provided by the Company
relating to the Applicant’s entitlement to such benefit.

The Committee shall render a decision and notify the Applicant of the
Committee’s determination on review no later than 60 days after receipt of the
Applicant’s request for review, unless the Committee determines that special
circumstances (such as the need to hold a hearing) require an extension of time
for processing the claim. If the Committee determines an extension of time for
processing is required, written notice of the extension shall be furnished to
the Applicant prior to the termination of the initial 60 day period. In no
event, shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate the special circumstance
requiring an extension of time and the date by which the Committee expects to
render the determination on review. In the event that the extension is a result
of an Applicant’s failure to submit information necessary to decide a claim, the
period in which the determination must be made will be tolled from the date on
which the notification of the extension is sent to the Applicant until the date
the Applicant responds to the request for additional information.

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the Applicant’s
claim on review is denied in whole or in part, the notice shall set forth:

(i) the specific reason or reasons for the denial; and

 

14



--------------------------------------------------------------------------------

(ii) specific reference(s) to the pertinent plan provision(s) on which the
denial is based; and

(iii) the Applicant’s right to receive upon request, free of charge, reasonable
access to, and copies of, all Relevant Documents, records and other information
to his claim; and

(iv) the claimant’s right to bring a civil action under Section 502(a) of ERISA.

(b) Non-Disability Claims – Special Rules. Notwithstanding any other provision
of Section 2.16(a), in the event that the Committee holds regularly scheduled
meetings at least quarterly, the provisions of this Section 2.16(b) will apply
and control, to the extent that this Section 2.16(b) is inconsistent with the
provisions of Section 2.16(a). Specifically, in the event that the Committee
holds regularly scheduled meetings at least quarterly, the Committee shall
render a determination on review of a non-disability claim no later than the
date of the Committee meeting next following receipt of the request for review,
except that (i) a decision may be rendered no later than the second following
Committee meeting if the request is received within 30 days of the first meeting
and (ii) under special circumstances which require an extension of time for
rendering a decision (including but not limited to the need to hold a hearing),
the decision may be rendered not later than the date of the third Committee
meeting following the receipt of the request for review. If such an extension of
time for review is required because of special circumstances, written notice of
the extension shall be furnished to the Applicant prior to the commencement of
the extension. In the event that the extension is a result of an Applicant’s
failure to submit information necessary to decide a claim, the period in which
the determination must be made will be tolled from the date on which the
notification of the extension is sent to the Applicant until the date the
Applicant responds to the request for additional information.

Additionally, no later than five (5) days after the Committee has reached a
final determination on review under this Section 2.16(b), notice of the
Committee’s final decision shall be furnished to the Applicant in writing, in
the manner descried in Section 2.16(a).

(c) Disability Claims. If an application filed by an Applicant under
Section 2.15(b) above shall result in a denial by the Claims Administrator of
the disability based benefit applied for, either in whole or in part, such
Applicant shall have the right, to be exercised by written request filed with
the Committee within one-hundred and eighty (180) days after receipt of notice
of the denial of the application, for a review of the application and of the
entitlement to the benefit for which the Applicant applied. Such request for
review may contain such additional information and comments as the Applicant may
wish to present.

 

15



--------------------------------------------------------------------------------

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented, and if the
Applicant shall have so requested, shall afford the Applicant or his designated
representative a hearing before the Committee. Upon request, the Committee shall
provide, free of charge, the Applicant or his designated representative with
copies of all Relevant Documents in its possession, including copies of the Plan
document and information provided by the Company relating to the involved
claimant’s entitlement to such benefit. Additionally, the following requirements
shall be imposed upon the Committee in reconsidering an Applicant’s request:

(i) The Committee’s review will not give deference to the original claim denial,
and the review will not be made by the person who made the original claim
denial, or a subordinate of that person;

(ii) In deciding an appeal of any claim denial that is based in any way on a
medical judgment, the Committee will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment;

(iii) The health care professional consulted by the Committee will not be an
individual who was consulted in connection with the original claim denial or a
subordinate of any such individual; and

(iv) The Applicant will be provided the identification of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claim denial, even if the advice was not relied upon in making the claim denial.

The Committee shall render a decision and notify the Applicant of the
Committee’s determination on review within a reasonable period of time, but not
later than 45 days after receipt of the Applicant’s request for review, unless
the Committee determines that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the claim. If the Committee
determines an extension of time for processing is required, written notice of
the extension shall be furnished to the Applicant prior to the termination of
the initial 45 day period. In no event, shall such extension exceed a period of
45 days from the end of the initial period. The extension notice shall indicate
the special circumstance requiring an extension of time and the date by which
the Committee expects to render the determination on review. In the event that
the extension is a result of an Applicant’s failure to submit information
necessary to decide a claim, the period in which the determination must be made
will be tolled from the date on which the notification of the extension is sent
to the Applicant until the date the Applicant responds to the request for
additional information.

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the

 

16



--------------------------------------------------------------------------------

Applicant’s claim on review is denied in whole or in part, the notice shall
contain the information described in clauses (i) through (iv) of
Section 2.16(a). Additionally, the notice of denial shall include:

(i) If any internal rule or guideline was relied on in denying the claim on
appeal, either the specific rule or guideline, or a statement that such a rule
or guideline was relied on in denying the claim and that a copy of that rule or
guideline will be provided to the Applicant free of charge on request; and

(ii) If the claim denial on appeal is based on an exclusion or limit like
medical necessity or experimental treatment, either an explanation of the
scientific or clinical judgment for the determination as applied to the involved
claimant’s circumstances, or a statement that such an explanation will be
provided to the Applicant free of charge upon request.

 

17



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND SERVICE

3.1 Eligibility for Participation: An Employee participating under the Prior
Plan immediately preceding January 1, 2006 shall continue to participate in
accordance with the provisions of this Plan. Each other Employee shall be
eligible to commence participation in this Plan on the Entry Date coincident
with or next following his commencement of Service, provided he is otherwise
eligible hereunder. An Employee who does not participate in the Plan when he
first becomes eligible may commence participation on any Entry Date thereafter,
provided he is otherwise eligible hereunder.

Notwithstanding anything to the contrary in this Plan, the following Employees
shall not be eligible to participate in the Plan: (i) Leased Employees,
(ii) employees covered by a collective bargaining agreement between employee
representatives and the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such employee representatives
and the Employer and such collective bargaining agreement does not expressly
provide for coverage of such employees hereunder, (iii) persons who are
non-resident aliens and who receive no earned income (within the meaning of Code
Section 911) from the Employer which constitutes income from sources within the
United States (within the meaning of Code Section 861), and (iv) persons who are
utility employees (as herein defined). For purposes of this Plan, a utility
employee is an employee who is hired in a utility position. A utility position
is (i) a position which is expected by the respective Employer or Affiliate to
be of limited duration or (ii) for a particular project upon the conclusion of
which the employee is expected by the respective Employer or Affiliate to be
terminated.

3.2 Notification of Eligible Employees: The Committee, which shall be the sole
judge of the eligibility of an Employee to participate under the Plan, shall
notify each Employee of his initial eligibility to participate in the Plan.

3.3 Applications by Employees: Each Employee who shall become eligible to become
a Member under the Plan, and who shall desire to become a Member, shall execute
and file with the Committee an application to become a Member in such form and
manner as may be prescribed by the Committee. In each such application, the
applicant shall (i) designate the amount of his Contributions to the Plan,
(ii) agree to be bound by the terms and conditions of the Plan, (iii) designate
a Beneficiary in accordance with Section 8.2, (iv) authorize payroll deductions
for his Contributions, and (v) direct the investment of his Contributions among
the Investment Funds in accordance with Sections 9.3 and 9.4.

3.4 Authorized Absences: An Employee’s or Member’s period of Service shall
include the following Authorized Leaves of Absence:

(a) Absence due to accident or sickness so long as the person is continued on
the employment rolls of the Employer or Affiliate and remains eligible to return
to work upon his recovery;

 

18



--------------------------------------------------------------------------------

(b) Absence due to membership in the service of the Armed Forces of the United
States (but if such absence is not pursuant to orders issued by the Armed Forces
of the United States, only if with the consent of the Employer or Affiliate) but
only if, and then only to the extent that, applicable federal law requires such
military service to be counted as Service hereunder and only if the person has
complied with all prerequisites of such federal law; and

(c) Absence due to an authorized leave of absence granted by the Employer or
Affiliate for any other purpose approved by the Board of Directors in accordance
with established practices of the Employer or Affiliate, consistently applied in
a non-discriminatory manner in order that all employees under similar
circumstances shall be treated alike, provided that each such person shall,
immediately upon the expiration of such leave, apply for reinstatement in the
employment of the Employer or Affiliate.

3.5 Break In Service: For purposes of the Plan, a “Break In Service” shall mean
a Plan Year within which a Member completes less than 501 Hours of Service.
Solely for purposes of determining whether a Member has a Break In Service for
eligibility or vesting purposes an individual who is absent from work for
maternity or paternity reasons shall receive credit for the Hours of Service
which would have otherwise been credited to such an individual but for such
absence, or in any case in which such hours cannot be determined, eight hours of
service per day of such absence. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence (a) by reason of the
pregnancy of the individual, (b) by reason of the birth of a child of the
individual, (c) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (d) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Hours of Service credited under this paragraph
shall be credited (i) in the computation period in which the absence begins if
the crediting is necessary to prevent a Break In Service in that period or
(ii) in all other cases, in the following computation period. No more than 501
Hours of Service shall be credited for any single such absence.

3.6 Participation and Vesting Service Upon Re-employment Before a Break In
Service: Upon the re-employment before a Break In Service of any person who had
previously been employed by an Employer or Affiliate on or after the Effective
Date, the following rules shall apply. If the re-employed person was not a
Member during his prior period of Service, he shall be eligible to commence
participation in the Plan on the first Entry Date after his re-employment upon
meeting the requirements of Section 3.1. If the re-employed person was a Member
in the Plan during his prior period of Service, he shall be entitled to
recommence participation as of the date of his re-employment if eligible under
Section 3.1. All years of Vesting Service attributable to a re-employed person’s
prior period of Service shall be reinstated as of the date of his re-employment
for purposes of Section 7.4.

3.7 Participation and Vesting Service Upon Re-employment After a Break In
Service: Upon the re-employment after a Break In Service of any person who had
previously been employed by an Employer or Affiliate on or after the Effective
Date, the following rules shall apply in determining his eligibility for
participation and his Vesting Service:

(a) Participation: If an Employee (whether or not previously a Member) is
rehired after cancellation of pre-break Service as determined in accordance with
subparagraph (b) below, he must meet the requirements of Section 3.1 for
participation in the Plan as if he were a new Employee. If an Employee is
rehired prior to cancellation of his pre-break Service as determined in
accordance with subparagraph (b) below, he shall be eligible to commence or
recommence participation as of the date of his re-employment, if he previously
was a Member and he meets the requirements under Section 3.1, or on the first
Entry Date after his re-employment as of which he has completed the requirements
of Section 3.1.

 

19



--------------------------------------------------------------------------------

(b) Vesting Service: If the re-employed person was a Member whose prior Service
terminated without entitlement to a distribution from his Employer Contribution
Account under Article VII, any Vesting Service attributable to his prior period
of employment shall be reinstated as of the date of his recommencement of
participation only if the number of consecutive one-year Breaks In Service is
less than the greater of five (5) or the aggregate number of his years of
pre-break Vesting Service. If the re-employed person was a Member whose prior
Service terminated with entitlement to a distribution from his Employer
Contribution Account under Article VII, all years of Vesting Service
attributable to his prior period of employment shall be reinstated upon his
recommencing participation in the Plan.

3.8 Vesting Service: An Employee shall be credited with one and only one year of
Vesting Service for each Plan Year in which such Employee completes at least
1,000 Hours of Service for an Employer or Affiliate. An Employee will not be
credited with a year of Vesting Service with respect to a Plan Year if the
Employee completes less than 1,000 Hours of Service for the Employer or an
Affiliate during such Plan Year. An Employee’s service with Cabot Corporation
prior to the Effective Date shall count as Vesting Service under this Plan to
the extent and in the same manner as computed under the Profit Sharing Plan.

3.9 Transferred Members: If a Member is transferred to an Affiliate, or to an
employment classification with an Employer which is not covered by this Plan,
his participation shall be suspended until he is subsequently re-employed by an
Employer in an employment classification covered by the Plan; provided, however,
that during such suspension period (i) such Member shall be credited with
Service in accordance with Section 3.4, (ii) he shall not be entitled or
required to make Savings Contributions under Section 4.1, (iii) his Employer
Contribution Account shall receive no Employer Contribution except to the extent
provided in Section 4.2, and (iv) his Account shall continue to share
proportionately in Income of the Trust Fund as provided in Section 5.2. If an
individual is transferred from an employment classification with an Employer
that is not covered by the Plan to an employment classification that is so
covered, or from an Affiliate to an employment classification with an Employer
that is so covered, his period of Service prior to the date of transfer shall be
considered for purposes of determining his eligibility to become a Member under
Section 3.1 and for purposes of vesting under Section 7.4.

 

20



--------------------------------------------------------------------------------

3.10 Special Eligibility and Vesting for Certain Employees:

(a) Doran Employees. Effective March 1, 1989, all Employees who became Employees
of an Employer as a result of the acquisition of certain assets of Doran &
Associates, Inc. (“Doran”) shall become Members of the Plan subject to the
eligibility requirements under Section 3.1. Any period of employment with Doran
or an affiliate of Doran shall be considered for purposes of determining such
Employees’ Service under the Plan to the extent such employment otherwise
qualified under the relevant provisions of the Plan.

(b) Emax Employees. Effective October 1, 1993, all Employees who became
Employees of an Employer as a result of the acquisition of certain assets of
Emax Oil Company (“Emax”), shall become Members of the Plan subject to the
eligibility requirements under Section 3.1. Any period of employment with Emax
or an affiliate of Emax shall be considered for purposes of determining such
Employees’ Service under the Plan to the extent such employment otherwise
qualifies under the relevant provisions of the Plan.

(c) WERCO Employees. Effective May 3, 1994, all Employees who became Employees
of an Employer as a result of the merger with Washington Energy Resources
Company (“WERCO”), shall become Active Members of the Plan subject to the
eligibility requirements under Section 3.1. Any period of employment with WERCO
or an affiliate of WERCO shall be considered for purposes of determining such
Employees’ Service under the Plan to the extent such employment otherwise
qualifies under the relevant provisions of the Plan.

(d) Oryx Employees. Effective December 30, 1998, all Employees who became
Employees of an Employer as a result of the acquisition of certain properties of
Oryx Energy Company (“Oryx”), shall become Active Members of the Plan subject to
the eligibility requirements under Section 3.1. Any period of employment with
Oryx or an affiliate of Oryx shall be considered for purposes of determining
such Employees’ Service under the Plan to the extent such employment otherwise
qualifies under the relevant provisions of the Plan.

(e) Cody Employees. Effective August 17, 2001, all Employees who became
Employees of an Employer as a result of the acquisition of certain properties of
Cody Energy LLC (“Cody”), shall become Active Members of the Plan subject to the
eligibility requirements under Section 3.1. Any period of employment with Cody
or an affiliate of Cody shall be considered for purposes of determining such
Employees’ Service under the Plan to the extent such employment otherwise
qualifies under the relevant provisions of the Plan.

3.11 Automatic Vesting Service: All Employees who become employed by the Company
as a result of an acquisition of or merger with an employer not affiliated with
the Company (“Acquired Company”) shall be credited with service with the
Acquired Company immediately prior to the acquisition for purposes of
eligibility and vesting hereunder.

 

21



--------------------------------------------------------------------------------

3.12 Qualified Military Service: Notwithstanding any provisions of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS AND FORFEITURES

4.1 Savings Contributions: Each Member may designate up to fifty percent
(50%) of his Compensation as Pre-Tax and/or After-Tax Contributions as described
herein.

A. Pre-Tax Contributions: Each Member who elects to make Pre-Tax Contributions
for a Plan Year shall initially elect to defer a portion of his Compensation in
whole percentages of not less than one percent (1%) and not more than fifty
percent (50%) (to the nearest whole dollar) of his Compensation; provided,
however, that Pre-Tax Contributions and After-Tax Contributions under this
Section 4.1 shall not total, in the aggregate, more than fifty percent (50%) (to
the nearest whole dollar) of the Member’s Compensation. Such deferred percentage
shall be applied against a Member’s Compensation as such Compensation becomes
payable. Each such election shall continue in effect during subsequent Plan
Years unless the Member notifies the Committee, in writing and in such form and
manner prescribed by the Committee, of his election to change or discontinue his
Pre-Tax Contribution. A Member may change the percentage of his Compensation
designated by him as his Pre-Tax Contribution, but not retroactively and not
more frequently than four (4) times each Plan Year. A Member’s Pre-Tax
Contributions shall not exceed a maximum of $15,000 as adjusted by the Secretary
of the Treasury to account for cost-of-living increases. In the event a Member’s
Pre-Tax Contributions exceed the applicable $15,000 limit, or in the event the
Member submits a written claim to the Committee, at the time and in the manner
prescribed by the Committee, specifying an amount of Pre-Tax Contributions that
will exceed the applicable limit of Section 402(g) of the Code when added to
amounts deferred by the Member in other plans or arrangements, such excess (the
“Excess Deferrals”), plus any income and minus any loss attributable thereto,
shall be returned to the Member by April 15 of the following year. Such income
shall include the allocable gain or loss for (i) the Plan Year in which the
Excess Deferral occurred and (ii) the period from the end of that Plan Year to
the date of distribution. The amount of any Excess Deferrals to be distributed
to a Member for a taxable year shall be reduced by excess Pre-Tax Contributions
previously distributed pursuant to Article XIV for the Plan Year beginning in
such taxable year. The income or loss attributable to the Member’s Excess
Deferral for the Plan Year shall be determined by multiplying the income or loss
attributable to the Member’s Pre-Tax Contribution Account balance for the Plan
Year (or relevant portion thereof) by a fraction, the numerator of which is the
Excess Deferral and the denominator of which is the Member’s total Pre-Tax
Contribution Account balance as of the Valuation Date next preceding the date of
return of the Excess Deferral. Unless the Committee elects otherwise, the income
or loss attributable to the Member’s Excess Deferral for the period between the
end of the Plan Year and the date of distribution shall be determined using the
safe-harbor method set forth in Treasury Regulations to Section 402(g) of the
Code, and shall be equal to ten percent (10%) of the allocable income or loss
for the Plan Year, calculated as set forth immediately above, multiplied by the
number of calendar months that have elapsed since the end of the Plan Year. For
these purposes, distribution of an Excess Deferral on or before the fifteenth
(15th) day of a calendar month shall be treated as having been made on the last
day of the preceding month, and a distribution made thereafter shall be treated
as having been made on the first day of the next month. Any Excess Deferrals
which have not been returned to the Member by April 15 of the following year
shall be

 

23



--------------------------------------------------------------------------------

treated as Annual Additions under Article XII of the Plan. Each Member’s Pre-Tax
Contribution shall be contributed to the Trust Fund by the Employer. A Member
shall always be fully vested in and have a non-forfeitable right to his Pre-Tax
Contributions. A Member’s Pre Tax Contributions per Plan Year under this Plan
and all other plans, contracts or arrangements of the Employer shall not exceed
a maximum dollar limitation provided under Section 402(g) of the Code, as
adjusted by the Secretary of the Treasury or his delegate for cost-of-living
increases pursuant to Section 402(g) of the Code, except to the extent permitted
under Section 4.1(C) of the Plan with respect to Catch-Up Contributions, as
defined therein.

B. After-Tax Contributions: Any Member regardless of whether he has elected to
defer any whole percentage of his Compensation in the form of a Pre-Tax
Contribution to the Plan may elect to make an After-Tax Contribution of up to
fifteen percent (15%) (to the nearest whole dollar) of his Compensation;
provided, however, that Pre-Tax Contributions and After-Tax Contributions under
this Section 4.1 shall not total, in the aggregate, more than fifty percent
(50%) (to the nearest whole dollar) of the Member’s Compensation. Such a
deferred percentage shall be applied against a Member’s Compensation as such
Compensation becomes payable. Any After-Tax Contribution election shall be made
pursuant to the provisions of Section 3.3, and shall continue in effect during
subsequent Plan Years unless the Member notifies the Committee, in writing and
in such form and manner prescribed by the Committee, of his election to change
or discontinue his After-Tax Contribution. A Member may change the percentage of
his Compensation designated by him as his After-Tax Contribution; provided,
however, that he may not change his Pre-Tax and After-Tax Contribution elections
in the aggregate more than four (4) times each Plan Year and that such changes
shall not be retroactive. A Member shall always be fully vested in and have a
non-forfeitable right to his After-Tax Contributions.

C. Catch-Up Contributions: Each Member who elects to make Pre-Tax Contributions
under Section 4.1(A) of this Plan and who has attained or will attain age 50
before the close of the Plan Year may elect to make “catch-up contributions” in
accordance with, and subject to the limitations of, of Section 414(v) of the
Code (“Catch-Up Contributions”), in the form and manner prescribed by the
Committee. Such Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Sections 402(g) and 415 of the Code. Additionally, such Catch-Up Contributions
shall not participate in, or be considered in determining, the amount of
Employer Contributions under Section 4.2 of the Plan. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of
the Code, as applicable, by reason of the making of such Catch-Up Contributions.

4.2 Employer Contributions: Each Employer shall make an Employer Contribution to
the Trust Fund for a Plan Year on behalf of its Members in an amount equal to
one hundred percent (100%) of such Member’s Basic Savings Contributions for the
Plan Year. “Basic Savings Contributions” means each Member’s first six percent
(6%) of Pre-Tax Contributions. An Employer Contribution shall be deemed to be
made on account of a Plan Year if (i) the Employer claims such amount as a
deduction on its federal income tax return for such Plan Year or (ii) the
Employer designates such amount in writing to the Trustee as payment on account
of such Plan Year. All Employer Contributions shall be paid to the Trustee, and
payment shall be made not

 

24



--------------------------------------------------------------------------------

later than the time prescribed by law for filing the federal income tax return
of the Employer, including any extension which has been granted for the filing
of such tax return. The Trustee shall hold all such Employer Contributions
subject to the provisions of this Plan and Trust, and no part of such
Contributions shall be used for, or diverted to, any other purpose. The
foregoing not withstanding, with respect to a Member who defers his Compensation
at a rate of 6% or more and who, prior to the end of the Plan Year, ceases his
contributions because of the limits imposed by Code Section 402(g), Employer
Contributions to his Employer Contribution Account shall be made each pay period
for such Plan Year in such an amount that the aggregate of such contributions
for such Plan Year is equal to the amount provided by the Employer pursuant to
this Section.

In the case of the reinstatement of any amounts forfeited pursuant to the
unclaimed benefit provisions of Section 11.10, the Employer shall also
contribute, within a reasonable time after a claim is filed under Section 11.10,
an amount sufficient to reinstate such amount. All such “Employer Minimum
Contributions” shall be transmitted to the Trustee as soon as practicable after
such contributions are made.

4.3 Employer Contributions and Pre-Tax Contributions to be Tax Deductible:
Employer Contributions and Pre-Tax Contributions shall not be made in excess of
the amount deductible under applicable federal law now or hereafter in effect
limiting the allowable deduction for contributions to profit-sharing plans. The
Employer Contributions and Pre-Tax Contributions to this Plan, when taken
together with all other contributions made by the Employer to other qualified
retirement plans, shall not exceed the maximum amount deductible under
Section 404 of the Code.

4.4 Suspension of Contributions: Any Member may, by written direction to his
Employer, suspend his Pre-Tax Contributions and/or After-Tax Contributions at
any time by giving notice in the form and manner prescribed by the Committee. In
the case of any suspension of Pre-Tax Contributions and/or After-Tax
Contributions, the Employer Contributions will automatically cease. Pre-Tax
Contributions and/or After-Tax Contributions which are not made during a period
of suspension shall not be made up retroactively.

4.5 Delivery to Trustee: Each Employer shall, not less frequently than monthly,
pay the Contributions to the Trustee.

4.6 Application of Funds: The Trustee shall hold or apply the Contributions so
received by it subject to the provisions of the Plan; and no part thereof
(except as otherwise provided in the Trust Agreement) shall be used for any
purpose other than the exclusive use of the Members or their Beneficiaries.

4.7 Rollover Amounts: Any Member may file with the Committee a written request
that the Trustee accept a Rollover Amount from such Member. The Committee, in
its sole and absolute discretion, shall determine whether such Member shall be
permitted to contribute a Rollover Amount to the Trust Fund. The Committee shall
develop such procedures and may require such information from the Employee or
Member desiring to make such a transfer as it deems necessary or desirable to
determine that the proposed transfer will meet the requirements

 

25



--------------------------------------------------------------------------------

of this Section. Upon approval by the Committee, the amount transferred shall be
deposited in the Trust Fund and shall be credited to a separate Rollover
Account. Such account shall at all times be one hundred percent (100%) vested in
the Employee or Member and shall share in the Income of the Trust Fund in
accordance with Section 5.2. Upon termination of employment, the total amount of
the Rollover Account shall be distributed in accordance with Article VIII.

Upon such a transfer by an Employee who is otherwise eligible to participate in
the Plan but who has not yet completed the participation requirements of
Section 3.1, his Rollover Account shall represent his sole interest in the Plan
until he becomes a Member. In all respects, the Rollover Account shall be
treated as a regular account under this Plan and shall be subject to the
investment directions of the Member and the change thereof as otherwise
permitted herein.

4.8 Disposition of Forfeitures: If a Member terminates Service without being
entitled to receive a distribution from his Employer Contribution Account, he
shall be deemed to have received a distribution from that Account as of the date
of his termination of Service. Upon termination of Service, a Member’s
Forfeiture (as defined in Section 1.21), if any, shall first be credited to the
Employer Contribution Account of a re-employed Member for whom a reinstatement
of prior Forfeitures is required pursuant to Section 7.4 hereof, and second
shall be applied toward the Account of a former Member pursuant to the unclaimed
benefit provisions of Section 11.10 hereof. To the extent that Forfeitures for
any Plan Year exceed the amounts required to reinstate the Accounts noted above,
they will be applied against the next succeeding Employer Contribution.

4.9 Contributions Generally Irrevocable: All Employer contributions to the Trust
Fund shall be irrevocable and shall be used to pay benefits or to pay expenses
of the Plan and Trust Fund; provided, however, that upon the Employer’s request,
a contribution which was made by a mistake of fact or conditioned upon initial
qualification of the Plan and Trust Fund under Sections 401(a) and 501(a) of the
Code, or upon the deductibility of the contribution under Section 404 of the
Code, shall be returned to the Employer within one (1) year after the payment of
the contribution, the denial of initial qualification or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.

 

26



--------------------------------------------------------------------------------

ARTICLE V

MEMBER ACCOUNTS

5.1 Individual Accounts: The Committee shall create and maintain adequate
records to disclose the interest in the Trust Fund and in its component
Investment Funds of each Member, former Member and Beneficiary. Such records
shall be in the form of individual accounts and credits and charges shall be
made to such accounts in the manner herein described. A Member may have separate
accounts, which include but are not limited to, an Employer Contribution
Account, a Pre-Tax Contribution Account, an After-Tax Contribution Account, a
Profit Sharing Plan Account, an ESOP Account and a Rollover Account. Any Member
who transfers from one Employer to another Employer, or who is simultaneously
employed by two or more Employers, may have individual accounts with each such
Employer. The maintenance of individual Accounts is only for accounting
purposes, and a segregation of the assets of the Trust Fund to each Account
shall not be required. Distribution and withdrawals made from an Account shall
be charged to the Account as of the date paid.

5.2 Account Adjustments: The Accounts of Members, former Members and
Beneficiaries shall be adjusted each Plan Year in accordance with the following:

(a) Income of the Trust Fund: Each Valuation Date, the Trustee shall value the
Trust Fund at its then market value to determine the amount of Income of the
Trust Fund. The Income of the Trust Fund since the preceding Valuation Date
(including the appreciation or depreciation in value of the assets of the
Investment Fund) shall be allocated to the Accounts of Members in proportion to
the balances in such Accounts on the preceding Valuation Date, but after first
reducing each such Account balance by any distribution from such Account since
the preceding Valuation Date and increasing such Account balance by any
Contributions and loan payments since the preceding Valuation Date.

(b) Savings Contributions: Pre-Tax Contributions and After-Tax Contributions
received in the Trust Fund, pursuant to Section 4.1, shall be allocated and
credited as soon as practicable after the close of each applicable payroll
period to the respective Pre-Tax Contribution Accounts and After-Tax
Contribution Accounts of the Members, with such Contributions invested in
accordance with the Members’ instructions pursuant to Section 9.3 in the
Investment Funds as elected for his Pre-Tax and After-Tax Contributions.

(c) Employer Contributions: No less frequently than the Annual Valuation Date
and more frequently as may be specified by the Committee, the Employer
Contribution for such Plan Year shall be allocated among its Members during such
Plan Year or partial Plan Year in the ratio that each Member’s unwithdrawn Basic
Savings Contributions for the Plan Year or partial Plan Year bears to the total
unwithdrawn Basic Savings Contributions of all such Members for the Plan Year or
partial Plan Year.

 

27



--------------------------------------------------------------------------------

(d) Forfeitures: Forfeitures which have become available for reallocation during
such Plan Year shall be applied pursuant to Section 4.8.

(e) Employer Minimum Contributions: Employer Minimum Contributions shall be used
solely to reinstate Accounts in accordance with Section 7.4 and to restore
Accounts pursuant to Section 11.10 whenever the Forfeitures available for such
reinstatement or restoration are insufficient.

5.3 Recognition of Different Investment Funds: As provided in Article IX,
Investment Funds shall be established and each Member shall direct, within the
limitations set forth in Sections 9.3 and 9.4, what portion of the balance in
his Accounts on a pro rata basis, if any, shall be deposited in each Investment
Fund. Consequently, when appropriate, a Member shall have an Employer
Contribution Account, Pre-Tax Contribution Account, After-Tax Contribution
Account, Profit Sharing Plan Account and Rollover Account in each such
Investment Fund and the allocations described in Section 5.2 shall be adjusted
in such manner as is appropriate to recognize the existence of the Investment
Funds. Because Members have a choice of Investment Funds, any reference in this
Plan to an Employer Contribution Account, Pre-Tax Contribution Account,
After-Tax Contribution Account, Profit Sharing Plan Account or Rollover Account
shall be deemed to mean and include all accounts of a like nature which are
maintained for the Member under each Investment Fund.

5.4 Valuation of Trust Fund: A valuation of the Trust Fund shall be made as of
each Valuation Date. For the purposes of each valuation, the assets of each
Investment Fund shall be valued at the respective current market values, and the
amount of any obligations for which the Investment Fund may be liable, as shown
on the books of the Trustee, shall be deducted from the total value of the
assets. For the purposes of maintenance of books of account in respect of
properties comprising the Trust Fund, and of making any such valuation, the
Trustee shall account for the transactions of the Trust Fund on a modified cash
basis. The current market value shall, for the purposes hereof, be determined as
follows:

(a) Where the properties are securities which are listed on a securities
exchange, or which are actively traded over the counter, the value shall be the
last recorded bid and asked prices, whichever shall be the later. In the event
transactions regarding such property are recorded over more than one such
exchange, the Trustee may select the exchange to be used for purposes hereof.
Recorded information regarding any such securities published in The Wall Street
Journal or any other publication deemed appropriate may be relied upon by the
Trustee. If no transactions involving any such securities have been recorded
within ten (10) days prior to the particular Valuation Date, such securities
shall be valued as provided in paragraph (b) below.

(b) Where paragraph (a) hereof shall be inapplicable in the valuation of any
properties, the Trustee shall obtain from at least two (2) qualified persons an
opinion as to the value of such properties as of the close of business on the
particular Valuation Date. The average of such estimates shall be used.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

WITHDRAWALS AND LOANS

6.1 Withdrawals from Profit Sharing Plan Account: Each Member with a Profit
Sharing Plan Account shall be entitled to withdraw such amounts that were
transferred to this Plan. The following withdrawals are permitted only from a
Member’s Profit Sharing Plan Account:

A. Voluntary Withdrawals: Each Member of the Plan, upon giving written notice to
the Committee (in such form and in such manner as prescribed by the Committee)
shall be entitled to withdraw from his Profit Sharing Plan Account (valued as of
the Valuation Date preceding the actual date of the withdrawal) any amount, not
to exceed the balance of such Account, as of such date. Voluntary withdrawals
shall be limited to two such withdrawals per year and further limited to only
one such withdrawal in any given three-month period. Voluntary withdrawals shall
be deducted from a Member’s Profit Sharing Plan Account in the following order:

1. Profit Sharing Plan after-tax contributions made before January 1, 1987.

2. Profit Sharing Plan after-tax contributions including investment earnings
made after December 31, 1986.

3. Profit Sharing Plan investment earnings on after-tax contributions made
before January 1, 1987.

4. Profit Sharing Plan vested employer contributions including investment
earnings.

Notwithstanding any of the foregoing, the vested portion of employer
contributions may only be withdrawn from the Profit Sharing Plan Account 24
months after such amounts were contributed to the Profit Sharing Plan.

B. Hardship Withdrawals: The following hardship withdrawals shall be allowed:

1. A Member may make a hardship withdrawal from his Profit Sharing Plan Account
if the Member has already made two voluntary withdrawals or if three (3) months
have not elapsed since the previous voluntary withdrawal.

2. A Member may at any time file with the Committee an appropriate written
request for a hardship withdrawal of an amount from the pre-tax contribution
account in his Profit Sharing Plan Account. Notwithstanding the foregoing, a
Member may not withdraw any Income of the Trust Fund allocated to his pre-tax
contribution account in his Profit Sharing Plan Account on or after January 1,
1989. The approval or disapproval of such request shall be made within the sole
discretion of the Committee except that the Committee shall not

 

29



--------------------------------------------------------------------------------

approve any such request for a withdrawal unless it has been presented a
certification by the Member that he is facing a hardship creating an immediate
and substantial financial need and that the resources necessary to satisfy that
financial need are not reasonably available from other sources of the Member. A
Member must first withdraw any available amount credited to the after-tax
account and the vested portion of his employer contribution account in his
Profit Sharing Plan Account in order to be permitted to make a hardship
withdrawal from the pre-tax contribution account in his Profit Sharing Plan
Account, and must also have taken all distributions and loans otherwise
available under this Plan and all employee plans maintained by the Member’s
Employer. The amount of the hardship withdrawal shall be limited to that amount
which the Committee determines to be required to meet the immediate financial
need created by the hardship. The hardship withdrawal shall be made in cash as
soon as practicable after the Member submits the hardship request and the dollar
amount withdrawn shall be determined by reference to the value of the pre-tax
contribution account in his Profit Sharing Plan Account as of the Valuation Date
immediately preceding the date of withdrawal. A Member who receives such a
hardship withdrawal shall be prohibited from making Pre-Tax Contributions under
the Plan or pre-tax contributions under any other cash or deferred arrangement
for the six (6) consecutive months following the date of distribution and in
addition, the dollar limitation on the Pre-Tax Contributions described in
Section 4.1 shall be reduced in the year following the hardship withdrawal by
the amount of Pre-Tax Contributions made by the Member in the Plan Year during
which the withdrawal was made. The following standards (or such other standards
as may be acceptable under Treasury Regulations issued pursuant to
Section 401(k) of the Code) shall be applied on a uniform and non-discriminatory
basis in determining the existence of such a hardship:

(a) A financial need shall be considered immediate if it must be satisfied in
substantial part within a period of twelve (12) months from the date on which
the Member certifies his eligibility for a hardship withdrawal. A financial need
shall be considered substantial if it exceeds ten percent (10%) of the Member’s
annual Compensation.

(b) Subject to the provisions of Section 6.1(a) above, a distribution will be
deemed by the Committee to be on account of an immediate and substantial
financial need if it results from:

(i) medical expenses incurred by the Member, or the Member’s spouse or
dependents (as defined in Section 152 of the Code),

(ii) purchase (excluding mortgage payments) of a principal residence for the
Member,

 

30



--------------------------------------------------------------------------------

(iii) payment for tuition for the next semester or quarter of post-secondary
education for the Member or the Member’s spouse, children or dependents, or

(iv) the need to prevent the eviction of the Member from his principal residence
or foreclosure on the mortgage of the Member’s principal residence.

6.2 Withdrawals of Amounts From After-Tax Contribution Account: Each Member of
the Plan, upon giving written notice to the Committee (in such form and in such
manner as prescribed by the Committee), may elect to withdraw from his After-Tax
Contribution Account those contributions which are made on or after January 1,
1991. The minimum amount of such withdrawal shall be $500. If a withdrawal is
made to a Member before he attains age 59  1/2, the Member shall be advised by
the Committee that in addition to taxes payable on investment earnings, an
income tax may be imposed equal to ten percent (10%) of the amount so received
which is included in his gross income for such taxable year.

6.3 Withdrawals of Amounts From Pre-Tax Account: A Member may not withdraw any
amount from his Pre-Tax Account, except a Member who has attained age 59  1/2
may elect, by giving sixty (60) days’ written notice to the Committee (or within
any other period of time as prescribed by the Committee) and by following such
other rules and procedures as may be prescribed from time to time by the
Committee on a uniform and non-discriminatory basis, to withdraw the entire
amount or any portion of his Pre-Tax Contribution Account.

6.4 Withdrawals from Employer Contribution, ESOP and Rollover Accounts: A Member
may not withdraw any amount from his Employer Contribution, ESOP or Rollover
Accounts.

6.5 Loans to Members: Except as provided below, the availability of loans are
limited to Members who are Employees (hereinafter “Borrowers”), who may make
application to the Committee to borrow from the Accounts maintained by or for
the Borrower in the Trust Fund. Additionally, in order for the exemption set
forth in 29 C.F.R. 2550.408b-1 to apply to the Plan, a Borrower may also
include, but only to the extent not resulting in discrimination prohibited by
Section 401(a)(4) of the Code, any other Member or Beneficiary who is a “party
in interest” with respect to the Plan within the meaning of ERISA Section 3(14).
It is within the sole discretion of the Committee whether or not to permit such
a loan. Loans shall be granted in a uniform and non-discriminatory manner on
terms and conditions determined by the Committee which shall not result in more
favorable treatment of highly compensated employees and shall be set forth in
written procedures promulgated by the Committee in accordance with applicable
governmental regulations. All such loans shall also be subject to the following
terms and conditions:

(a) The amount of the loan, when added to the amount of any outstanding loan or
loans to the Borrower from any other plan of the Employer or an Affiliate which
is qualified under Section 401(a) of the Code, shall not exceed the lesser of
(i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of loans from all such plans during the one-year period ending on the day before
the date on which such loan was made over the outstanding balance of

 

31



--------------------------------------------------------------------------------

loans from the Plan on the date on which such loan was made or (ii) fifty
percent (50%) of the present value of the Borrower’s vested Account balance
under the Plan. In no event shall a loan of less than $1,000 be made to a
Borrower. A Borrower may not have more than one (1) loan outstanding at a time
under this Plan, and a Borrower will be limited to a maximum of one (1) loan per
year from this Plan.

(b) The loan shall be for a term not to exceed five (5) years, and shall be
evidenced by a note signed by the Borrower. The loan shall be payable in
periodic installments and shall bear interest at a reasonable rate which shall
be determined by the Committee on a uniform and consistent basis and set forth
in the procedures in accordance with applicable governmental regulations.
Payments by a Borrower who is an Employee will be made by means of payroll
deduction from the Borrower’s compensation. If a Borrower is not receiving
compensation from the Employer, the loan repayment shall be made in accordance
with the terms and procedures established by the Committee. A Borrower may repay
an outstanding loan in full at any time.

(c) In the event an installment payment is not paid within seven (7) days
following the monthly due date, the Committee shall give written notice to the
Borrower sent to his last known address. If such installment payment is not made
within thirty (30) days thereafter, the Committee shall proceed with foreclosure
in order to collect the full remaining loan balance or shall make such other
arrangements with the Borrower as the Committee deems appropriate. Foreclosure
need not be effected until occurrence of a distributable event under the terms
of the Plan and no rights against the Borrower or the security shall be deemed
waived by the Plan as a result of such delay.

(d) The unpaid balance of the loan, together with interest thereon, shall become
due and payable upon the date of distribution of the Account and the Trustee
shall first satisfy the indebtedness from the amount payable to the Borrower or
to the Borrower’s Beneficiary before making any payments to the Borrower or to
the Borrower’s Beneficiary.

(e) Any loan to a Borrower under the Plan shall be adequately secured. Such
security may include a pledge of a portion of the Borrower’s right, title and
interest in the Trust Fund which shall not exceed fifty percent (50%) of the
present value of the Borrower’s vested Account balance under the Plan as
determined immediately after the loan is extended. Such pledge shall be
evidenced by the execution of a promissory note by the Borrower which shall
grant the security interest and provide that, in the event of any default by the
Borrower on a loan repayment, the Committee shall be authorized to take any and
all appropriate lawful actions necessary to enforce collection of the unpaid
loan.

(f) A request by a Borrower for a loan shall be made in writing to the Committee
and shall specify the amount of the loan. If a Borrower’s request for a

 

32



--------------------------------------------------------------------------------

loan is approved by the Committee, the Committee shall furnish the Trustee with
written instructions directing the Trustee to make the loan in a lump-sum
payment of cash to the Borrower. The cash for such payment shall be obtained by
redeeming proportionately as of the date of payment the Investment Fund or
Investment Funds, or portions thereof, that are credited to the particular
Account of such Borrower.

(g) A loan to a Borrower shall be considered an investment of the separate
Account(s) of the Borrower from which the loan is made. All loan repayments
shall be credited pro rata to such separate Account(s) and reinvested
exclusively in shares of one or more of the Investment Funds in accordance with
the Borrower’s most recent investment direction made in accordance with
Section 9.3.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

MEMBERS’ BENEFITS

7.1 Retirement of Members on or after Retirement Date: Any Member who terminates
his Service on or after his Retirement Date shall have a fully vested and
non-forfeitable right to receive the entire amount of his Account. The “entire
amount” in such Member’s Account shall include any Savings Contributions,
Rollover Amounts, amounts in the Profit Sharing Plan Account, ESOP Account and
Employer Contributions to be made as of the Valuation Date preceding or
coincident with his termination of Service. Payment of benefits due under this
Section shall be made in accordance with Section 8.1. Notwithstanding any
provision of this Plan to the contrary, a Member’s right to the amounts credited
to his Accounts hereunder shall become fully vested and non-forfeitable in the
event of his attainment of age sixty-five (65) prior to termination of Service.

7.2 Disability of Members: If the Committee shall find and advise the Trustee
that Service of a Member has been terminated because of Total and Permanent
Disability, which in the judgment of the Committee, based upon advice of
competent physicians of their selection, will prevent such Member from resuming
his Service with an Employer, such Member shall become entitled to receive the
entire amount of his Account. The “entire amount” in such Member’s Account shall
include any Savings Contributions, Rollover Amounts, amounts in the Profit
Sharing Plan Account, ESOP Account and Employer Contributions to be made as of
the Valuation Date preceding or coincident with his termination of Service.
Payment of benefits due under this Section shall be made in accordance with
Section 8.1.

7.3 Death of Members: In the event of the termination of Service of any Member
by death, and after receipt by the Committee of acceptable proof of death, his
Beneficiary shall be entitled to receive the entire amount in the deceased
Member’s Account. The “entire amount” in such Member’s Account shall include any
Savings Contributions, Rollover Amounts, amounts in the Profit Sharing Plan
Account, ESOP Account and Employer Contributions to be made as of the Valuation
Date preceding or coincident with his termination of Service. Payment of
benefits due under this Section shall be made in accordance with Section 8.2.

7.4 Other Termination of Service: In the event of termination of Service of any
Member for any reason other than retirement on or after his Retirement Date,
disability or death, a Member shall, subject to the further provisions of this
Plan, be entitled to receive the entire amount credited to his Pre-Tax
Contribution Account, After-Tax Contribution Account, amounts in the Profit
Sharing Plan Account, ESOP Account, Rollover Account, plus any of his Savings
Contributions made as of the Valuation Date preceding or coincident with his
termination of Service, plus an amount equal to the vested percentage of his
Employer Contribution Account, determined in accordance with the following
schedule:

 

Years of Vesting Service

   Vested Percentage

Less than 1 year

   0%

1 year but less than 2

   20%

2 years but less than 3

   40%

3 years but less than 4

   60%

4 years but less than 5

   80%

5 or more years

   100%

 

34



--------------------------------------------------------------------------------

Any portion of the Employer Contribution Account of a terminated Member in
excess of the vested percentage specified above shall be a Forfeiture, which
shall be disposed of as provided in Section 4.8. Payment of benefits due under
this Section shall be made in accordance with Section 8.1.

In addition, any amounts forfeited from the prior Employer Contribution Account
of such Member upon his earlier termination of Service shall be reinstated to
his new Employer Contribution Account. Upon the re-employment of any individual
who had previously been a Member and who has incurred five consecutive Breaks In
Service, such re-employed individual shall not be entitled to a reinstatement of
any Forfeiture incurred by reason of his prior termination of employment.

If a distribution is made at a time when a Member is not fully vested in his
Employer Contribution Account balance, and if the Member is re-employed prior to
a Forfeiture of the balance of his Employer Contribution Account, the Member’s
non-forfeitable portion of the balance of the undistributed Employer
Contribution Account shall be reinstated to his new Employer Account (as
provided in Section 4.8) within a reasonable time after repayment by the Member
of the amount of his previous distribution, if any.

Notwithstanding anything herein to the contrary, if a Member (i) terminates
Service prior to having completed five years of Vesting Service; (ii) meets the
eligibility requirements for a severance plan approved by the Chief Executive
Officer of the Company and the Committee and listed on Appendix A attached
hereto; and (iii) if required by the applicable severance plan, signs a waiver
and release, such Member shall be entitled to receive the entire amount credited
to such Member’s Employer Contribution Account. Effective January 1, 2002,
subject to the other provisions of this Section 7.4 and this Plan, a termination
of Service for purposes of this Section 7.4 shall include a Member’s “severance
from employment” under Section 401(k)(2)(B)(i)(I) of the Code, occurring on or
after January 1, 2002.

7.5 Valuation Dates Determinative of Member’s Rights: The amount to which a
Member is entitled upon his retirement, disability, death or other termination
of Service shall be the value of his Account as of the Valuation Date upon which
his distribution is based.

7.6 Vesting for Certain Employees: Each Member who is eligible to participate in
the 1992 Cabot Oil & Gas Corporation Severance Benefit Plan No. 506 and whose
Service was terminated involuntarily between January 9, 1992 and January 21,
1992 shall be fully vested in and have a non-forfeitable right to his entire
Account balance in the Plan as of the date of the termination of his Service
with the Company.

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

PAYMENT OF BENEFITS

8.1 Payment of Benefits: Upon a Member’s entitlement to payment of benefits
under Section 7.1, 7.2 or 7.4, he shall file with the Committee his written
election on such forms or forms, and subject to such conditions, as the
Committee shall provide. Such benefit shall consist of the entire amount in such
Member’s Account as of the date of his termination of Service, plus any Employer
Contribution allocated to such Member’s Account after the Member’s termination
of Service. The Committee shall direct the Trustee to distribute the Member’s
benefits according to the Member’s election.

The day following the date of the Member’s termination of Service is the
earliest date that payment of his benefits may commence and is herein referred
to as such Member’s “Distribution Date.” Payment of a Member’s benefits shall be
made or commence as soon as practicable after his Distribution Date, subject to
the Member’s election to defer receipt thereof, but in any event must be made or
commence prior to the expiration of 60 days after the end of the Plan Year
within which such Member’s Retirement Date occurs or the date of his death, if
earlier. A Member who withholds consent to an immediate distribution may at any
time, subsequently elect, in the form and manner prescribed by the Committee, to
receive payment of benefits. If a benefit distribution under the Plan is made to
a Member before he attains age 59  1/2, the Member shall be advised by the
Committee that an additional income tax may be imposed equal to ten percent
(10%) of the portion of the amount so received which is included in his gross
income for such taxable year and which is attributable to benefits accrued while
he was a Member. Members who terminate Service after attainment of age
fifty-five (55) shall be notified of their exemption from said additional tax.

The amount which a Member, former Member or Beneficiary is entitled to receive
at any time and from time to time shall be paid in cash as a lump sum, except
amounts payable to or on behalf of Members who have shares of Cabot Corporation
stock or shares of Cabot Oil & Gas Corporation stock in their Profit Sharing
Plan Account or their ESOP Account may have their stock balance paid in cash or
as stock certificates adjusted to reflect commission fees. The Profit Sharing
Plan Account and the ESOP Account shall retain the payment options provided
under the Profit Sharing Plan and the ESOP. As of April 1, 2003 or, if later,
the ninety-first day following delivery of notice to Members describing the
elimination from this Plan of payment options as provided under the Profit
Sharing Plan and the ESOP, such payment options shall be eliminated under this
Plan for distributions to any Member whose Distribution Date is on or after said
date.

If the amount to which a terminated Member is entitled is not more than $5,000,
including the balance of such Member’s Rollover Account, such amount shall be
paid to the Member as soon as practicable after his Distribution Date; if such
amount is in excess of $5,000, the distribution shall be made only if the Member
so consents. If such consent is withheld, distribution of the amount to which
the terminated Member is entitled shall be made to such Member within 60 days
after the end of the Plan Year in which occurs the earlier of the Member’s death
or his Retirement Date. Notwithstanding any other provision of this Section or

 

36



--------------------------------------------------------------------------------

the Plan to the contrary, if the total amount due from the Member’s Accounts
does not exceed $1,000, payment of such amounts shall automatically be made in a
lump-sum payment as soon as administratively practicable following termination
of Service for any reason, unless the Member elects to have such amount paid
directly to an eligible retirement plan in the form of a direct rollover.
Notwithstanding the above, in the event of a distribution referenced above which
is greater than $1,000 but less than $5,000, if the Member does not elect to
have such distribution paid directly to an eligible retirement plan specified by
the Member in a direct rollover, or to receive the distribution directly in
accordance with the provisions stated elsewhere herein, then the Committee will
pay the distribution in a direct rollover to an individual retirement plan or
account designated by the Committee in its sole discretion. If a Member’s
termination of Service occurs after his Retirement Date, distribution shall be
made within 60 days after the end of the Plan Year in which termination occurs.
If a Member dies before distribution of his interest commences, the Member’s
entire interest will be distributed no later than five years after the Member’s
death. If distribution has commenced before the Member’s death, any remaining
amount in the Member’s Account shall be distributed at least as rapidly as under
the method of distribution being used as of the date of the Member’s death.

Notwithstanding anything herein to the contrary, if a distribution is one to
which Code Sections 401(a)(11) and 417 do not apply, such distribution may
commence less than 30 days after the notice required under
Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that
(a) the Committee clearly informs the Member that the Member has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and (b) the Member, after receiving the notice,
affirmatively elects a distribution. If a distribution is one to which Sections
401(a)(11) and 417 of the Code does apply, the Member may elect, with the
consent of the Member’s spouse to waive any requirement that the written
explanation required under Code Section 417 be provided at least 30 days before
the annuity starting date (or to waive the 30-day requirement with respect to an
explanation provided after the annuity starting date) if the distribution
commences more than 7 days after such explanation is provided.

8.2 Distribution Upon Death: In the event of the death of any Member, the amount
in his Account shall be distributable as follows:

(a) A Member shall file with the Committee a written designation, in the form
prescribed by the Committee, of the Beneficiary or Beneficiaries to receive the
amount in his Account upon his death, and the Member may at any time change or
cancel any such designation by filing a written request in the form prescribed
by the Committee. No such designation of Beneficiary shall be effective if the
Member has a spouse, unless the spouse is designated as the Beneficiary or
unless the spouse consents to the designation of another person as Beneficiary
or the absence of the spouse’s consent is permitted herein. The Member’s spouse
may waive the right to be the Member’s sole Beneficiary and consent to the
Beneficiary designation made by the Member. The waiver must (i) be in writing;
(ii) designate a specific alternate Beneficiary and a form of benefit which may
not be changed without spousal consent (or must expressly permit designation by
the Member without further consent of the spouse);

 

37



--------------------------------------------------------------------------------

(iii) acknowledge the effect of the waiver; and (iv) be witnessed by a Plan
representative or a notary public. The spouse’s consent to a Beneficiary
designation shall not be required if it is established to the satisfaction of
the Committee that such written consent may not be obtained because there is no
spouse or the spouse cannot be located. Any consent under this Section 8.2(a)
will be valid only with respect to the spouse who signs the consent.
Additionally, a revocation of a prior spousal consent may be made by a Member
without the consent of the spouse at any time before the distribution of the
benefit under the Plan. The number of revocations shall not be limited.

(b) In the event of the death of any Member, the entire amount in the Account of
such Member shall be distributed to the Member’s spouse, or if there is no
spouse, or the spouse has consented pursuant to Section 8.2(a), then to the
Beneficiary designated by him as provided in the preceding paragraph (a); or, in
the absence of an effective designation or if no designated Beneficiary survives
the Member, then to the duly appointed and qualified executor or administrator
of the Member’s estate; or, if no administration of the estate of such decedent
is necessary, then to the Beneficiary entitled thereto under the last will and
testament of such deceased Member; or, if such decedent left no will, to the
legal heirs of such decedent determined in accordance with the laws of intestate
succession of the state of the decedent’s domicile.

(c) If the Committee shall be in doubt as to the right of any Beneficiary
designated by a deceased Member to take the interest of such decedent, the
Committee may direct the Trustee to distribute the amount in the Account in
question to the estate of such Member, in which event the Trustee, the Employer,
the Committee, and any other person in any manner connected with the Plan, shall
have no further liability in respect of the assets.

(d) The entire amount in the Account of such Member shall be distributed no
later than one year after the Member’s date of death or, if later, one year
after receipt by the Committee of acceptable proof of death.

8.3 Required Minimum Distributions:

(a) General. Notwithstanding any provisions of this Plan to the contrary, for a
Member attaining age 70 1/2, any benefits to which a Member is entitled shall
commence not later than the April 1 following the later of (i) the calendar year
in which the Member attains age 70 1/2 or (ii) the calendar year in which the
Member’s employment terminates (provided, however, that clause (ii) of this
sentence shall not apply in the case of a Member who is a 5% owner (as defined
in Section 416(i) of the Code) with respect to the Plan Year ending in the
calendar year in which such Member attains age 70 1/2 (such date the ‘Required
Beginning Date’). All distributions required under this Section 8.3 will be made
in accordance with the Treasury Regulations under Code Section 401(a)(9) and
shall apply for purposes of determining required minimum distributions for

 

38



--------------------------------------------------------------------------------

calendar years beginning with the 2003 calendar year. The requirements under
Code Section 401(a)(9) will take precedence over any inconsistent provisions of
the Plans.

(b) Timing and Manner of Distributions. The Member’s entire interest will be
distributed, or begin to be distributed, to the Member no later than the
Member’s Required Beginning Date. Upon the death of the Member distributions
will be made to the Beneficiary in accordance with Section 8.2 of the Plan.

(c) Calculation of Required Minimum Distribution. During the Member’s lifetime,
the minimum amount that will be distributed for each Distribution Calendar Year
is the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of
the Member’s birthday in the Distribution Calendar Year. Required minimum
distributions will be determined beginning with the first Distribution Calendar
Year and up to and including the Distribution Calendar Year that includes the
Member’s date of death.

(d) Required Minimum Distributions After Member’s Death. If the Member dies
after his Required Beginning Date his remaining Account balance will be
distributed to his Beneficiary in a lump sum payment no later than the
December 31 of the year following the year of the Member’s death. If the Member
dies before his Required Beginning Date, then payments to the Beneficiary will
be made as provided under Section 8.2 of the Plan.

(e) Definitions.

(i) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 8.2 of the Plan and is the Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
Regulations.

(ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 8.3(d). The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.

 

39



--------------------------------------------------------------------------------

(iii) Member’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

8.4 Disputed Benefits: If any dispute still exists between a Member or a
Beneficiary and the Committee after a review of the claim or in the event any
uncertainty shall develop as to the person to whom payment of any benefit
hereunder shall be made, the Trustee may withhold the payment of all or any part
of the benefits payable hereunder to the Member or Beneficiary until such
dispute has been resolved by a court of competent jurisdiction or settled by the
parties involved.

8.5 Member’s Right to Transfer Eligible Rollover Distribution:

A. Rule: Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the plan administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

B. Definitions:

(a) Eligible Rollover Distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten (10) years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; any hardship
withdrawal described in Section 401(k)(2)(B)(i)(IV) of the Code; and the portion
of any distribution that is not includable in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

Any amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan. A portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in

 

40



--------------------------------------------------------------------------------

gross income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

(b) Eligible Retirement Plan: An eligible retirement plan is (i) an individual
retirement account described in Section 408(a) of the Code, (ii) an individual
retirement annuity described in Section 408(b) of the Code, (iii) an annuity
plan described in Section 403(a) of the Code, (iv) an annuity contract described
in Section 403(b) of the Code, (v) an eligible plan under Section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan, or (vi) a qualified trust described in Section 401(a) of the Code,
that accepts the distributee’s eligible rollover distribution. However, prior to
January 1, 2002, in the case of an eligible rollover distribution to a surviving
spouse, an eligible retirement plan is an individual retirement account or
individual retirement annuity.

(c) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(d) Direct Rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

TRUST AGREEMENT; INVESTMENT

FUNDS; INVESTMENT DIRECTIONS

9.1 Trust Agreement: The Company has adopted a Trust Agreement governing the
administration of the Trust, established effective as of January 1, 1991 (the
provisions of which are herein incorporated by reference to the extent not
inconsistent herewith). Subject to the provisions of Section 9.2, and, not by
way of limitation, the provisions of the Trust Agreement, the Trustee may invest
a portion of the Trust Fund in common stock of the Company, or in any other
“qualifying employer security” within the meaning of Section 407(d)(5) of ERISA.

9.2 Investment Funds: The Trustee shall divide the Trust Fund into the Cabot
Corporation Common Stock Fund; the Cabot Oil & Gas Corporation Stock Fund and
such additional Investment Funds which shall be selected and reviewed from time
to time by the Committee.

Contributions shall be paid into the Investment Funds pursuant to the directions
of the Members given in accordance with the provisions of Sections 9.3 and 9.4
as certified to the Trustee by the Committee. Except as otherwise provided
herein, interest, dividends and other income and all profits and gains produced
by each such Investment Fund shall be paid into such Investment Fund, and such
interest, dividends and other income or profits and gains, without distinction
between principal and income, may be invested and reinvested but only in the
property hereinabove specified for the particular Investment Fund.
Notwithstanding any provision in this Section to the contrary, the Committee may
direct the Trustee (i) to invest Savings or Employer Contributions in short-term
fixed income investments which are acceptable to the Trustee or in the suspense
account to be maintained in each Investment Fund during the period from the date
of any such Contribution until the next Valuation Date or (ii) to invest all or
any portion of the Trust Fund attributable to any terminated or retired Member
or attributable to any Member who is expected to retire or to terminate his
Service within one (1) year, in one or more fixed income investments which are
acceptable to the Trustee. The fixed income investments authorized by this
Section shall include, but not be limited to, certificates of deposit, savings
accounts, or U.S. Treasury bills or notes.

9.3 Investment Directions of Members: Each Member may, in a form and manner
prescribed by the Committee, direct that the total of the Contributions
allocable to his Pre-Tax and After-Tax Contribution Accounts, Employer
Contribution Account, Profit Sharing Plan Account and Rollover Account, if any,
and the earnings and accretions thereon, be invested in such percentages (in
increments of ten percent (10%) of the total of all Accounts) as he may
designate among the Investment Funds. In the event a Member fails to direct the
manner of investing his Accounts as provided herein, his Accounts shall be
invested only in the Money Market Fund.

9.4 Change of Investment Directions: Each Member may, in the manner prescribed
by the Committee and subject to any restrictions or conditions which may be
established by the Committee, authorize the transfer of existing account
balances twelve (12) times each Plan Year

 

42



--------------------------------------------------------------------------------

among the available Investment Funds (in ten percent (10%) increments).
Notwithstanding the foregoing, a Member may authorize the transfer of his
existing account balances to the Money Market Fund at any time, in a manner
prescribed by the Committee and subject to the Committee’s consent and any other
restrictions or conditions which may be established by the Committee.

Each Member may, in a form and manner prescribed by the Committee and subject to
any restrictions or conditions which may be established by the Committee, direct
that the investment of his future Pre-Tax Contributions, After-Tax Contributions
and Employer Contributions be changed from one Investment Fund to another.

9.5 Benefits Paid Solely from Trust Fund: All of the benefits provided to be
paid under Article VIII shall be paid by the Trustee out of the Trust Fund to be
administered under such Trust Agreement. No Fiduciary shall be responsible or
liable in any manner for payment of any such benefits, and all Members hereunder
shall look solely to such Trust Fund and to the adequacy thereof for the payment
of any such benefits of any nature or kind which may at any time be payable
hereunder.

9.6 Committee Directions to Trustee: The Trustee shall make only such
distributions and payments out of the Trust Fund as may be directed by the
Committee. The Trustee shall not be required to determine or make any
investigation to determine the identity or mailing address of any person
entitled to any distributions and payments out of the Trust Fund and shall have
discharged its obligation in that respect when it shall have sent certificates
and checks or other papers by ordinary mail to such persons and addresses as may
be certified to it by the Committee.

9.7 Authority to Designate Investment Manager: The Committee may appoint an
investment manager or managers to manage (including the power to acquire and
dispose of) any assets of the Trust Fund in accordance with the terms of the
Trust Agreement and ERISA.

9.8 Liquidation of Cabot MicroElectronics Stock: Any Cabot MicroElectronics
Stock received by the Plan on behalf of a Member shall be liquidated as soon as
practicable as directed by the Committee, and such proceeds shall be invested
proportionately according to the existing investment elections of the Members at
the time of the liquidation.

 

43



--------------------------------------------------------------------------------

ARTICLE X

ADOPTION OF PLAN BY OTHER ORGANIZATIONS;

SEPARATION OF THE TRUST FUND; AMENDMENT AND TERMINATION OF THE PLAN;

DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST FUND

10.1 Adoptive Instrument: Any corporation or other organization with employees,
now in existence or hereafter formed or acquired which is not already an
Employer under this Plan and which is otherwise legally eligible, may, with the
approval of the Company by action of the Board of Directors, adopt and become an
Employer under this Plan by executing and delivering to the Company and the
Trustee an adoptive instrument specifying the classification of its Employees
who are to be eligible to participate in the Plan and by agreeing to be bound as
an Employer by all the terms of the Plan with respect to its eligible Employees.
The adoptive instrument may contain such changes and variations in the terms of
the Plan as may be acceptable to the Company. Any such approved organizations
which shall adopt this Plan shall designate the Company as its agent to act for
it in all transactions affecting the administration of the Plan and shall
designate the Committee to act for such Employer and its Members in the same
manner in which the Committee may act for the Company and its Members hereunder.
The adoptive instrument shall specify the effective date of such adoption of the
Plan and shall become, as to such adopting Employer and its Employees, a part of
this Plan. Such Employer shall also forthwith obtain a favorable determination
letter from the appropriate District Director of the Internal Revenue with
respect to its participation in the Plan. The Company may, in its absolute
discretion, terminate an adopting Employer’s participation at any time when in
its judgment such adopting Employer fails or refuses to discharge its
obligations under the Plan. Unless otherwise specifically provided, in the event
a corporation or organization that has adopted the Plan ceases to be an
Affiliate of the Company its participation in the Plan shall terminate.

10.2 Separation of the Trust Fund: A separation of the Trust Fund as to the
interest therein of the Members of any particular Employer may be made by an
Employer at any time. In such event, the Trustee shall set apart that portion of
the Trust Fund which shall be allocated to such Members pursuant to a valuation
and allocation of the Trust Fund made in accordance with the procedures set
forth in Sections 5.2 and 5.4, but as of the date when such separation of the
Trust Fund shall be effective. Such portion may in the Trustee’s discretion be
set apart in cash or in kind out of the properties of the Trust Fund. That
portion of the Trust Fund so set apart shall continue to be held by the Trustee
as though such Employer had entered into the Trust Agreement as a separate trust
agreement with the Trustee. Such Employer may in such event designate a new
trustee of its selection to act as trustee under such separate trust agreement.
Such Employer shall thereupon be deemed to have adopted the Plan as its own
separate plan, and shall subsequently have all such powers of amendment or
modification of such plan as are reserved herein to the Company.

10.3 Voluntary Separation: If any Employer shall desire to separate its interest
in the Trust Fund, it may request such a separation in a notice in writing to
the Company and the Trustee. Such separation shall then be made as of any
specified date after service of such notice, and such separation shall be
accomplished in the manner set forth in Section 10.2.

 

44



--------------------------------------------------------------------------------

10.4 Amendment of the Plan: The Company shall have the right to amend or modify
this Plan and (with the consent of the Trustee) the Trust Agreement at any time
and from time to time to any extent that it may deem advisable. Any such
amendment or modification shall be set out in an instrument in writing duly
authorized by the Board of Directors and executed by the Company. No such
amendment or modification shall, however, increase the duties or
responsibilities of the Trustee without its consent thereto in writing, or have
the effect of transferring to or vesting in any Employer any interest or
ownership in any properties of the Trust Fund, or of permitting the same to be
used for or diverted to purposes other than for the exclusive benefit of the
Members and their Beneficiaries. No such amendment shall decrease the Account of
any Member or shall decrease any Member’s vested interest in his Account.
Notwithstanding anything herein to the contrary, the Plan or the Trust Agreement
may be amended in such manner as may be required at any time to make it conform
to the requirements of the Internal Revenue Code or of any United States
statutes with respect to employees’ trusts, or of any amendment thereto, or of
any regulations or rulings issued pursuant thereto, and no such amendment shall
be considered prejudicial to any then existing rights of any Member or his
Beneficiary under the Plan.

10.5 Acceptance or Rejection of Amendment by Employers: The Company shall
promptly deliver to each other Employer any amendment to this Plan or the Trust
Agreement. Each such Employer will be deemed to have consented to such amendment
unless it notifies the Company and the Trustee in writing within thirty
(30) days after receipt of the amendment that it does not consent thereto, and
requests a separation of its interest in the Trust Fund in accordance with the
provisions of Section 10.2, as of the first day of the month following such
written notification to the Company and the Trustee.

10.6 Termination of the Plan: In accordance with the procedures set forth in
this Section 10.6, the Company or any other Employer may effect a termination of
the Plan as to such particular Employer under the following circumstances:

(a) The Plan may be terminated by the delivery to the Trustee of an instrument
in writing approved and authorized by the board of directors of such Employer.
In such event, termination of the Plan shall be effective as of any subsequent
date specified in such instrument.

(b) Except as otherwise provided in Section 10.10, the Plan shall terminate
effective at the expiration of sixty (60) days following the merger into another
corporation or dissolution of any Employer, or following any final legal
adjudication of any Employer as a bankrupt or an insolvent, unless within such
time a successor organization approved by the Company shall deliver to the
Trustee a written instrument certifying that such organization (i) has become
the Employer of more than fifty percent (50%) of those Employees of such
Employer who are then Members under this Plan and (ii) has adopted the Plan as
to its Employees. In any such event the interest in the Plan of any Member whose

 

45



--------------------------------------------------------------------------------

employment may not be continued by the successor shall be fully vested as of the
date of termination of his Service, and shall be payable in cash or in kind
within six (6) months from the date of termination of his Service.

10.7 Liquidation and Distribution of Trust Fund Upon Termination: In the event a
complete termination of the Plan in respect of any Employer shall occur, a
separation of the Trust Fund in respect of the affected Members of such Employer
shall be made as of the effective date of such termination of the Plan in
accordance with the procedure set forth in Section 10.2. Following separation of
the Trust Fund in respect of the Members of any Employer as to whom the Plan has
been terminated, the assets and properties of the Trust Fund, so set apart,
shall be reduced to cash as soon as may be expeditious under the circumstances.
Any administrative costs or expenses incurred incident to the final liquidation
of such separate trust funds shall be paid by the Employer, except that in the
case of bankruptcy or insolvency of such Employer any such costs shall be
charged against the Trust Fund. Following such partial reduction of such Trust
Fund to cash, the Accounts of the Members shall then be valued as provided in
Sections 5.2 and 5.4 and shall be fully vested, whereupon each such Member shall
become entitled to receive the entire amount in his Account in cash as directed
by the Committee. The terminating Employer shall promptly advise the appropriate
District Director of Internal Revenue of such complete or partial termination
and shall direct the Trustee to delay the final distribution to its affected
Members until the District Director shall advise in writing that such
termination does not adversely affect the previously qualified status of the
Plan or the exemption from tax of the Trust under Section 401(a) or 501(a) of
the Code.

10.8 Effect of Termination or Discontinuance of Contributions: If any Employer
shall terminate the Plan as to its Employees, then all amounts credited to the
Accounts of the Members of such Employer with respect to whom the Plan has
terminated shall become fully vested and non-forfeitable. If any Employer shall
completely discontinue its Contributions to the Trust Fund or suspend its
Contributions to the Trust Fund under such circumstances as to constitute a
complete discontinuance of Contributions within the meaning of
Section 1.401-6(c) of the regulations under the Code, then all amounts credited
to the Accounts of the Members of such Employer shall become fully vested and
non-forfeitable, and throughout any such period of discontinuance of
Contributions by an Employer all other provisions of the Plan shall continue in
full force and effect with respect to such Employer other than the provisions
for Contributions by such Employer.

10.9 Merger of Plan with Another Plan: In the event of any merger or
consolidation of the Plan with, or transfer in whole or in part of the assets
and liabilities of the Trust Fund to another trust fund held under, any other
plan of deferred compensation maintained or to be established for the benefit of
all or some of the Members of this Plan, the assets of the Trust Fund applicable
to such Members shall be transferred to the other trust fund only if:

(a) Each Member would (if either this Plan or the other plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if this Plan had then
terminated);

 

46



--------------------------------------------------------------------------------

(b) Resolutions of the board of directors of the Employer under this Plan, or of
any new or successor employer of the affected Members, shall authorize such
transfer of assets, and, in the case of the new or successor employer of the
affected Members, its resolutions shall include an assumption of liabilities
with respect to such Members’ inclusion in the new employer’s plan; and

(c) Such other plan and trust are qualified under Sections 401(a) and 501(a) of
the Code.

10.10 Consolidation or Merger with Another Employer: Notwithstanding any
provision of this Article X to the contrary, upon the consolidation or merger of
two or more Employers under this Plan with each other, the surviving Employer or
organization shall automatically succeed to all the rights and duties under the
Plan and Trust of the Employers involved, and their shares of the Trust Fund
shall, subject to the provisions of Section 10.9, be merged and thereafter be
allocable to the surviving Employer or organization for its Employees and their
Beneficiaries.

 

47



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Terms of Employment: The adoption and maintenance of the provisions of this
Plan shall not be deemed to constitute a contract between any Employer and
Employee, or to be a consideration for, or an inducement or condition of, the
employment of any person. Nothing herein contained shall be deemed to give to
any Employee the right to be retained in the employ of an Employer or to
interfere with the right of an Employer to discharge an Employee at any time,
nor shall it be deemed to give to an Employer the right to require any Employee
to remain in its employ, nor shall it interfere with any Employee’s right to
terminate his employment at any time.

11.2 Controlling Law: Subject to the provisions of ERISA, this Plan shall be
construed, regulated and administered under the laws of the State of Texas.

11.3 Invalidity of Particular Provisions: In the event any provision of this
Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan but shall be
fully severable, and this Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

11.4 Non-Alienation of Benefits: Except as otherwise provided below and with
respect to certain judgments and settlements pursuant to Section 401(a)(13) of
the Code, no benefit which shall be payable out of the Trust Fund to any person
(including a Member or Beneficiary) shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void; and no such benefit shall in any
manner be liable for, or subject to, the death, contracts, liabilities,
engagements or torts of any person, and the same shall not be recognized by the
Trustee, except to the extent as may be required by law.

This provision shall not apply to a “qualified domestic relations order” defined
in Code Section 414(p), and those other domestic relations orders permitted to
be so treated by the Committee under the provisions of the Retirement Equity Act
of 1984. To the extent provided under a “qualified domestic relations order,” a
former spouse of a Member shall be treated as the spouse or surviving spouse for
all purposes of the Plan. If the Committee receives a qualified domestic
relations order with respect to a Member, the Committee may authorize the
immediate distribution of the amount assigned to the Member’s former spouse, to
the extent permitted by law, from the Member’s Accounts.

11.5 Payments in Satisfaction of Claims of Members: Any payment or distribution
to any Member or his legal representative or any Beneficiary in accordance with
the provisions of this Plan shall be in full satisfaction of all claims under
the Plan against the Trust Fund, the Trustee and the Employer. The Trustee may
require that any distributee execute and deliver to the Trustee a receipt and a
full and complete release as a condition precedent to any payment or
distribution under the Plan.

 

48



--------------------------------------------------------------------------------

11.6 Payments Due Minors and Incompetents: If the Committee determines that any
person to whom a payment is due hereunder is a minor or is incompetent by reason
of physical or mental disability, the Committee shall have the power to cause
the payments becoming due such person to be made to another for the benefit of
such minor or incompetent, without the Committee or the Trustee being
responsible to see to the application of such payment. To the extent permitted
by ERISA, payments made pursuant to such power shall operate as a complete
discharge of the Committee, the Trustee and the Employer.

11.7 Impossibility of Diversion of Trust Fund: Notwithstanding any provision
herein to the contrary, no part of the corpus or the income of the Trust Fund
shall ever be used for or diverted to purposes other than for the exclusive
benefit of the Member or their Beneficiaries or for the payment of expenses of
the Plan. No part of the Trust Fund shall ever directly or indirectly revert to
any Employer.

11.8 Evidence Furnished Conclusive: The Employer, the Committee and any person
involved in the administration of the Plan or management of the Trust Fund shall
be entitled to rely upon any certification, statement, or representation made or
evidence furnished by a Member or Beneficiary with respect to facts required to
be determined under any of the provisions of the Plan, and shall not be liable
on account of the payment of any monies or the doing of any act or failure to
act in reliance thereon. Any such certification, statement, representation, or
evidence, upon being duly made or furnished, shall be conclusively binding upon
such Member or Beneficiary but not upon the Employer, the Member or any other
person involved in the administration of the Plan or management of the Trust
Fund. Nothing herein contained shall be construed to prevent any of such parties
from contesting any such certification, statement, representation, or evidence
or to relieve the Member or Beneficiary from the duty of submitting satisfactory
proof of such fact.

11.9 Copy Available to Members: A copy of the Plan, and of any and all future
amendments thereto, shall be provided to the Committee and shall be available to
Members and, in the event of the death of a Member, to his Beneficiary, for
inspection at the offices of his Employer during the regular office hours of the
Employer.

11.10 Unclaimed Benefits: If at, after or during the time when a benefit
hereunder is payable to any Member, Beneficiary or other distributee, the
Committee, upon request of the Trustee, or at its own instance, shall mail by
registered or certified mail to such Member, Beneficiary or other distributee at
his last known address a written demand for his then address or for satisfactory
evidence of his continued life, or both, and if such Member, Beneficiary or
distributee shall fail to furnish the same to the Committee within two (2) years
from the mailing of such demand, then the Committee may, in its sole discretion,
determine that such Member, Beneficiary or other distributee has forfeited his
right to such benefit and may declare such benefit, or any unpaid portion
thereof, terminated as if the death of the distributee (with no surviving
Beneficiary) had occurred on the date of the last payment made thereon, or on
the date such Member, Beneficiary or distributee first became entitled to
receive benefit payments, whichever is later; provided, however, that such
forfeited benefit shall be reinstated if a claim for the same is made by the
Member, Beneficiary or other distributee at any time thereafter. Such
reinstatement shall be made out of the funds otherwise available for allocation
as Forfeitures for

 

49



--------------------------------------------------------------------------------

the Plan Year during which such claim was filed with the Committee (as provided
in Section 4.8); and, if Forfeitures for the Plan Year are insufficient to
reinstate such amounts, the Employer shall make the Employer Minimum
Contribution required under Section 4.2 hereof.

11.11 Headings for Convenience Only: The headings and subheadings herein are
inserted for convenience of reference only and are not to be used in construing
this instrument or any provision thereof.

11.12 Successors and Assigns: This agreement shall bind and inure to the benefit
of the successors and assigns of the Employers.

 

50



--------------------------------------------------------------------------------

ARTICLE XII

LIMITATION ON BENEFITS

Notwithstanding any provision of this Plan to the contrary, the total Annual
Additions made to the Account of a Member for any Plan Year shall be subject to
the following limitations:

I. Single Defined Contribution Plan

1. If an Employer does not maintain any other qualified plan, the amount of
Annual Additions which may be allocated under this Plan on a Member’s behalf for
a Limitation Year shall not exceed the lesser of the Maximum Permissible Amount
or any other limitation contained in this Plan.

2. Prior to the determination of the Member’s actual Compensation for a
Limitation Year, the Maximum Permissible Amount may be determined on the basis
of the Member’s estimated annual Compensation for such Limitation Year. Such
estimated annual Compensation shall be determined on a reasonable basis and
shall be uniformly determined for all Members similarly situated. Any Employer
contributions (including allocation of forfeitures) based on estimated annual
Compensation shall be reduced by any Excess Amounts carried over from prior
years.

3. As soon as is administratively feasible after the end of the Limitation Year,
the Maximum Permissible Amount for such Limitation Year shall be determined on
the basis of the Member’s actual Compensation for such Limitation Year.

4. If there is an Excess Amount with respect to a Member for the Limitation
Year, any non-deductible voluntary employee contributions, to the extent they
would reduce the Excess Amount, will be returned to the Member. Then, Excess
Amounts will be treated as a Forfeiture and shall be applied as a credit to
subsequent Employer Contributions or reallocated to other Members to the extent
such allocations do not exceed the Maximum Permissible Amount all as provided in
Section 12(III)(4). Any Excess Amounts that cannot be allocated will be held in
a suspense account. All amounts in the suspense account must be allocated and
reallocated to the Member’s accounts (subject to the limitations of Section 415)
in succeeding Limitation Years before any Employer contribution and
non-deductible Employee contribution which would constitute Annual Additions may
be made to the Plan.

If a suspense account is in existence at any time during the Limitation Year
pursuant to this Section, it will not participate in the allocation of the
Trust’s investment gains and losses.

 

51



--------------------------------------------------------------------------------

II. Two or More Defined Contribution Plans

1. If, in addition to this Plan, the Employer maintains any other qualified
defined contribution plan, the amount of Annual Additions which may be allocated
under this Plan on a Member’s behalf for a Limitation Year, shall not exceed the
lesser of:

A. the Maximum Permissible Amount, reduced by the sum of any Annual Additions
allocated to the Member’s accounts for the same Limitation Year under such other
defined contribution plan or plans; or

B. any other limitation contained in this Plan.

2. Prior to the determination of the Member’s actual Compensation for the
Limitation Year, the amount referred to in Section 1(A) above, may be determined
on the basis of the Member’s estimated annual Compensation for such Limitation
Year. Such estimated annual Compensation shall be determined on a reasonable
basis and shall be uniformly determined for all Members similarly situated. Any
Employer contribution (including allocation of forfeitures) based on estimated
annual Compensation shall be reduced by any Excess Amounts carried over from
prior years.

3. As soon as is administratively feasible after the end of the Limitation Year,
the amounts referred to in Section 1(A) above shall be determined on the basis
of the Member’s actual Compensation for such Limitation Year.

4. If a Member’s Annual Additions under this Plan and all such other defined
contribution plans result in an Excess Amount, such Excess Amount shall be
deemed to consist of the amounts last allocated.

5. If an Excess Amount was allocated to a Member on an allocation date of this
Plan which coincides with an allocation date of another plan, the Excess Amount
attributed to this Plan will be the product of:

A. the total Excess Amount allocated as of such date (including any amount which
would have been allocated but for the limitations of Section 415 of the Code);
times

B. the ratio of (1) the amount allocated to the Member as of such date under
this Plan, divided by (2) the total amount allocated as of such date under all
qualified defined contribution plans (determined without regard to the
limitations of Section 415 of the Code).

 

52



--------------------------------------------------------------------------------

6. Any Excess Amounts attributed to this Plan shall be disposed of as provided
in Section 12(I)(4).

III. Definitions

1. Employer: The Company and any other Employer that adopts this Plan. In the
case of a group of employers which constitutes a controlled group of
corporations (as defined in Code Section 414(b) as modified by Section 415(h))
or which constitutes trades and businesses (whether or not incorporated) which
are under common control (as defined in Code Section 414(c) as modified by
Section 415(h)) or an affiliated service group (as defined in Code
Section 414(m)), all such employers shall be considered a single Employer for
purposes of applying the limitations of these sections.

2. Excess Amount: The excess of the Member’s Annual Additions for the Limitation
Year over the Maximum Permissible Amount.

3. Limitation Year: The Plan Year.

4. Maximum Permissible Amount: Except to the extent permitted under
Section 4.1(C) of the Plan with respect to Catch-Up Contributions and
Section 414(v) of the Code, if applicable, for a Limitation Year, the Maximum
Permissible Amount with respect to any Member shall be the lesser of:

A. $40,000, as adjusted by the Secretary of the Treasury or his delegate
pursuant to Code Section 415(d); or

B. 100% of the Member’s compensation for the Limitation Year.

The foregoing notwithstanding, the Maximum Permissible Amount shall not include
contributions related to qualified military service under Section 3.12 of the
Plan.

5. Compensation: For purposes of determining compliance with the limitations of
Code Section 415, Compensation shall mean a Member’s earned income, wages,
salaries, fees for professional services and other amounts received for personal
services actually rendered in the course of employment with an Employer
maintaining the Plan, including, but not limited to, commissions paid salesmen,
compensation for services based on a percentage of profits, commissions on
insurance premiums, tips and bonuses and excluding the following:

(a) Employer contributions to a plan of a deferred compensation to the extent
contributions are not included in gross income of the Employee for the taxable
year in which contributed, or on behalf of an employee to a simplified employee
pension plan

 

53



--------------------------------------------------------------------------------

to the extent such contributions are deductible under Code Section 219(b)(2),
and any distributions from a plan of deferred compensation whether or not
includable in the gross income of the Employee when distributed (however, any
amounts received by an Employee pursuant to an unfunded non-qualified plan may
be considered as compensation in the year such amounts are included in the gross
income of the Employee);

(b) amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an employee becomes freely transferable
or is no longer subject to a substantial risk of forfeiture;

(c) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(d) other amounts which receive special tax benefits, or contributions made by
an Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are excludable from the gross income of the Employee).

For the purposes of this Article, Compensation shall include any and all items
which may be included in compensation under Code Section 415(c)(3), including
any elective deferral (as defined in Code Section 402(g)(3)) and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includable in the gross income of the Employee by reason of
Code Section 125, 132(f)(4) or 457, but excluding amounts that would otherwise
be excluded from an Employee’s gross income by reason of the application of Code
Section 402(h)(1)(B) and, in the case of Employer contributions made pursuant to
a salary reduction agreement, Code Section 403(b). The foregoing
notwithstanding, for purposes of this Section, Compensation shall be limited to
$220,000 or such other amount provided under Code Section 401(a)(17), as
adjusted for cost-of-living increases in accordance with Code
Section 401(a)(17)(B).

6. Average Compensation: The average Compensation during a Member’s high three
(3) years of service, which period is the three (3) consecutive calendar years
(or, the actual number of consecutive years of employment for those employees
who are employed for less than three (3) consecutive years with the Employer)
during which the Employee had the greatest aggregate Compensation from the
Employer.

7. Annual Benefit: A benefit payable annually in the form of a straight life
annuity (with no ancillary benefits) under a plan to which Employees do not
contribute and under which no rollover contributions are made.

 

54



--------------------------------------------------------------------------------

8. Annual Additions: With respect to each Limitation Year, the total of the
Employer Contributions, Pre-Tax Contributions, After-Tax Contributions.
Forfeitures, and amounts described in Code Sections 415(l) and 419A(d)(2) which
are allocated to a Member’s Account; excluding, however, any Catch-Up
Contributions permitted under Section 4.1(C) of the Plan.

 

55



--------------------------------------------------------------------------------

ARTICLE XIII

TOP-HEAVY PLAN REQUIREMENTS

13.1 General Rule: For any Plan Year for which the Plan is a Top Heavy Plan, as
defined in Section 13.7, despite any other provisions of the Plan to the
contrary, the Plan shall be subject to the provisions of this Article XIII.

13.2 Vesting Provisions: Each Member who has completed an Hour of Service after
the Plan becomes top heavy and while the Plan is top heavy and who has completed
the vesting service specified in the following table shall be vested in his
Account under the Plan at least as rapidly as is provided in the following
schedule; except that the vesting provision set forth in Section 7.4 shall be
used at any time in which it provides for more rapid vesting:

 

   

Years of Vesting Service

  

Vested Percent

      

Less than 2 years

   0%     

2

   20%     

3

   40%     

4

   60%     

5

   80%     

6 or more

   100%   

If an Account becomes vested by reason of the application of the preceding
schedule, it may not thereafter be forfeited by reason of reemployment after
retirement pursuant to a suspension of benefits provision, by reason of
withdrawal of any mandatory employee contributions to which Employer
Contributions were keyed or for any other reason. If the Plan subsequently
ceases to be top heavy, the preceding schedule shall continue to apply with
respect to any Member who had at least three years of service (as defined in
Treasury Regulation Section 1.411(a) 8T(b)(3)) as of the close of the last year
that the Plan was top heavy, except that each Member whose vested percentage in
his Account is determined under such amended schedule and who has completed at
least three years of service with the Employer, may elect, during the election
period, to have the vested percentage in his Account determined without regard
to such amendment if his vested percentage under the Plan as amended is, at any
time, less than such percentage determined without regard to such amendment. For
all other Members, the vested percentage of their Accounts prior to the date the
Plan ceases to be top heavy shall not be reduced, but future increases in the
vested percentage shall be made only in accordance with the vesting provision
set forth in Section 7.4.

13.3 Minimum Contribution Percentage: Each Member who is (i) a Non Key Employee,
as defined in Section 13.7, and (ii) employed on the last day of the Plan Year
shall be entitled to have contributions and forfeitures (if applicable)
allocated to his Account of not less than 3% (the “Minimum Contribution
Percentage”) of the Member’s Compensation. This minimum allocation percentage
shall be provided without taking a Non Key Employee’s Pre-Tax Contributions into
account. Even a Non Key Employee who has completed less than 1,000 Hours of
Service shall receive a Minimum Contribution Percentage, provided that such Non
Key

 

56



--------------------------------------------------------------------------------

Employee has not terminated Service by the last day of the Plan Year. A Non Key
Employee may not fail to receive a Minimum Contribution Percentage because of a
failure to receive a specified minimum amount of compensation or a failure to
make mandatory employee or elective contributions. This Minimum Contribution
Percentage will be reduced for any Plan Year to the percentage at which
contributions (including pre tax contributions and forfeitures, if applicable)
are made or are required to be made under the Plan for the Plan Year for the Key
Employee for whom such percentage is the highest for such Plan Year. For this
purpose, the percentage with respect to a Key Employee will be determined by
dividing the Contributions (including Pre-Tax Contributions and forfeitures if
applicable) made for such Key Employee by his total compensation (as defined in
Section 415(c)(3) of the Code) not in excess of $220,000 for the Plan Year, with
such amount automatically adjusted in the same manner as the amount set forth in
Section 13.4 below.

Contributions considered under the first paragraph of this Section 13.3 shall
include Employer Contributions under the Plan and under all other defined
contribution plans required to be included in an Aggregation Group (as defined
in Section 13.7), but will not include Employer Contributions under any plan
required to be included in such aggregation group if the plan enables a defined
benefit plan required to be included in such group to meet the requirements of
the Code prohibiting discrimination as to contributions in favor of employees
who are officers, shareholders, or the highly compensated or prescribing the
minimum participation standards. If the highest rate allocated to a Key Employee
for a year in which the Plan is top heavy is less than 3%, amounts contributed
as a result of a salary reduction agreement must be included in determining
Contributions made on behalf of Key Employees.

Employer Matching Contributions shall be taken into account for purposes of
satisfying the Minimum Contribution Percentage of this Section. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the Minimum Contribution Percentage shall be met in
another plan, such other plan. Employer Matching Contributions that are used to
satisfy the Minimum Contribution Percentage shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.

Contributions considered under this Section shall not include any contributions
under the Social Security Act or any other federal or state law.

13.4 Limitation on Compensation: The annual compensation of a Member taken into
account under this Article XIII for purposes of computing benefits under the
Plan shall not exceed $220,000, with such amount adjusted automatically for each
Plan Year to the amount prescribed by the Secretary of the Treasury or his
delegate pursuant to Section 401(a)(17)(B) of the Code and regulations for the
calendar year in which such Plan Year commences.

13.5 Coordination With Other Plans: In the event that another defined
contribution or defined benefit plan maintained by a Considered Company provides
contributions or benefits on behalf of Members in the Plan, such other plan
shall be treated as a part of the Plan pursuant to principles prescribed by
applicable Treasury Regulations or Internal Revenue Service rulings to determine
whether the Plan satisfies the requirements of Sections 13.2, 13.3 and 13.4, and
to

 

57



--------------------------------------------------------------------------------

avoid inappropriate omissions or inappropriate duplication. If a Member is
covered both by a top heavy defined benefit plan and a top heavy defined
contribution plan, a comparability analysis (as prescribed by Revenue Ruling
81-202 or any successor ruling) shall be performed in order to establish that
the plans are providing benefits at least equal to the defined benefit minimum.
Such determination shall be made upon the advice of counsel by the Committee,
which shall, if necessary, cause benefits or contributions to be made
sufficient.

13.6 Distributions to Certain Key Employees: Notwithstanding any other provision
of the Plan to the contrary, the entire interest in the Plan of each Member who
is a Key Employee and a “5% Owner” (as defined in Section 13.7(4)) in the
calendar year in which such individual attains age 70 1/2 shall be distributed
to such Member not later than April 1 following the calendar year in which such
individual attains age 70 1/2.

13.7 Determination of Top Heavy Status: The Plan shall be a Top Heavy Plan for
any Plan Year if, as of the Determination Date, the aggregate of the Accounts
under the Plan (determined as of the Valuation Date) for Members (including
former Members) who are Key Employees exceeds 60% of the aggregate of the
Accounts of all Members, excluding former Key Employees, or if the Plan is
required to be in an Aggregation Group, any such Plan Year in which such group
is a Top Heavy Group. In determining Top Heavy status, if an individual has not
performed one Hour of Service for any Considered Company at any time during the
1 year period ending on the Determination Date, any accrued benefit for such
individual and the aggregate accounts of such individual shall not be taken into
account.

For purposes of this Section, the capitalized words have the following meanings:

(1) “Aggregation Group” means the group of plans, if any, that includes both the
group of plans required to be aggregated and the group of plans permitted to be
aggregated. The group of plans required to be aggregated (the “required
aggregation group”) includes:

(a) Each plan of a Considered Company in which a Key Employee is a participant
in the Plan Year containing the Determination Date; and

(b) Each other plan, including collectively bargained plans, of a Considered
Company which, during this period, enables a plan in which a Key Employee is a
participant to meet the requirements of Section 401(a)(4) or 410 of the Code.

The group of plans that are permitted to be aggregated (the “permissive
aggregation group”) includes the required aggregation group plus one or more
plans of a Considered Company that is not part of the required aggregation group
and that the Considered Company certifies as a plan within the permissive
aggregation group. Such plan or plans may be added to the permissive aggregation
group only if, after the addition, the aggregation group as a whole continues to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

 

58



--------------------------------------------------------------------------------

(2) “Considered Company” means the Employer or an Affiliate.

(3) “Determination Date” means the last day of the immediately preceding Plan
Year.

(4) “Key Employee” means any Employee or former Employee (including any deceased
Employee) under the Plan who, at any time during the Plan Year that includes the
Determination Date, is or was one of the following:

(a) An officer of a Considered Company having an annual compensation greater
than $130,000 (as adjusted under Section 416(i)(1) of the Code);

(b) A person who owns (or is considered as owning, within the meaning of the
constructive ownership rules of Section 416(i)(1)(B)(iii) of the Code) more than
5% of the outstanding stock of a Considered Company or stock possessing more
than 5% of the combined voting power of all stock of the Considered Company (a
“5% Owner”); or

(c) A person who has an annual compensation from the Considered Company of more
than $150,000 and who owns (or is considered as owning within the meaning of the
constructive ownership rules of Section 416(i)(1)(B) of the Code) more than 1%
of the outstanding stock of the Considered Company or stock possessing more than
1% of the total combined voting power of all stock of the Considered Company (a
“1% Owner”).

For purposes of this subsection (4), (i) whether an individual is an officer
shall be determined by the Considered Company on the basis of all the facts and
circumstances, such as an individual’s authority, duties, and term of office,
not on the mere fact that the individual has the title of an officer, (ii) for
any Plan Year, no more than 50 Employees (or if less, the greater of 3 or 10% of
the Employees) shall be treated as officers, (iii) a Beneficiary of a Key
Employee shall be treated as a Key Employee; (iv) in the case of a 5% or 1%
Owner determination, each Considered Company is treated separately in
determining ownership percentages, but all such Considered Companies shall be
considered a single employer in determining the amount of compensation, and
(v) compensation means all items includable as compensation for purpose of
applying the limitations on annual additions to a Member’s account in a defined
contribution plan and the maximum benefit payable under a defined benefit plan
under Section 415(c)(3) of the Code. The determination of who is a Key Employee
shall be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

59



--------------------------------------------------------------------------------

(5) “Non Key Employee” means any Employee (and any Beneficiary of an Employee)
who is not a Key Employee. In any case where an individual is a Non Key Employee
with respect to an applicable plan but was a Key Employee with respect to such
plan for any prior Plan Year, any accrued benefit and any account of such
Employee shall be altogether disregarded.

(6) “Top Heavy Group” means the Aggregation Group if, as of the applicable
Determination Date, the sum of the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the
Aggregation Group plus the aggregate of the accounts of Key Employees under all
defined contribution plans included in the Aggregation Group exceeds 60% of the
sum of the present value of the cumulative accrued benefits for all employees
(excluding former Key Employees), as provided in paragraph (a) below, under all
such defined benefit plans plus the aggregate accounts for all employees
(excluding former Key Employees), as provided in paragraph (a) below, under all
such defined contribution plans. In determining Top Heavy status, if an
individual has not performed one Hour of Service for any Considered Company at
any time during the 1 year period ending on the Determination Date, any accrued
benefit for such individual and the aggregate accounts of such individual shall
not be taken into account. If the Aggregation Group that is a Top Heavy Group is
a required aggregation group, each plan in the group will be a Top Heavy Plan.
If the Aggregation Group that is a Top Heavy Group is a permissive aggregation
group, only those plans that are part of the required aggregation group will be
treated as Top Heavy Plans. If the Aggregation Group is not a Top Heavy Group,
no plan within such group will be a Top Heavy Plan.

In determining whether the Plan constitutes a Top Heavy Plan, the Committee (or
its agent) will make the following adjustments:

(a) When more than one plan is aggregated, the Committee shall determine
separately for each plan as of each plan’s Determination Date the present value
of the accrued benefits (for this purpose using the actuarial assumptions set
forth in the applicable plan or account balance) or account balance, including
distributions to Key Employees and all employees. The results shall then be
aggregated by adding the results of each plan as of the Determination Dates for
such plans that fall within the same calendar year. The combined results shall
indicate whether or not the plans so aggregated are Top Heavy Plans.

(b) In determining the present value of the cumulative accrued benefit (for this
purpose using the actuarial assumptions set forth in the applicable pension
plan) or the amount of the account of any employee, such present value or
account balance shall be increased by the amount in dollar value of the
aggregate distributions made with respect to the employee under the Plan and

 

60



--------------------------------------------------------------------------------

any plan aggregated with the Plan under Section 416(g)(2) of the Code during the
1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “5-year period” for “1-year period.” The
amounts will include distributions to employees representing the entire amount
credited to their accounts under the applicable plan. The accrued benefits and
accounts of any individual who has not performed services for a Considered
Company during the 1-year period ending on the Determination Date shall not be
taken into account.

(c) Further, in making such determination, such present value or such account
balance shall include any rollover contribution (or similar transfer), as
follows:

(i) If the Rollover Contribution (or similar transfer) is “unrelated” (both
initiated by the employee and made to or from a plan maintained by another
employer who is not a Considered Company), the plan providing the distribution
shall include such distribution in the present value of such account; the plan
accepting the distribution shall not include such distribution in the present
value of such account unless the plan accepted it before December 31, 1983; and

(ii) If the Rollover Contribution (or similar transfer) is “related” (either not
initiated by the employee or made from a plan maintained by another Considered
Company), the plan making the distribution shall not include the distribution in
the present value of such account; and the plan accepting the distribution shall
include such distribution in the present value of such account.

(7) “Valuation Date” means, for purposes for determining the present value of an
accrued benefit as of the Determination Date, the date determined as of the most
recent valuation date which is within a 12 month period ending on the
Determination Date. For the first plan year of a plan, the accrued benefit for a
current employee shall be determined either (i) as if the individual terminated
service as of the Determination Date or (ii) as if the individual terminated
service as of the Valuation Date, but taking into account the estimated accrued
benefit as of the Determination Date. The Valuation Date shall be determined in
accordance with the principles set forth in Q&A T 25 of Treasury Regulation
Section 1.416-1.

 

61



--------------------------------------------------------------------------------

Except as otherwise provided in this Section, for purposes of this Article,
“Compensation” shall have the meaning given to it in Section 12(III)(5) of the
Plan.

 

62



--------------------------------------------------------------------------------

ARTICLE XIV

TESTING OF CONTRIBUTIONS

14.1 Definitions: For purposes of this Article XIV, the following terms, when
capitalized, shall be defined as:

(1) “Actual Contribution Percentage” or “ACP” shall mean, with respect to a Plan
Year, for a specified group of Employees (either Highly Compensated Employees or
non-Highly Compensated Employees) the average of the ratios, calculated
separately for each Employee, of:

(a) The sum of the Aggregate Contributions paid under the Plan on behalf of each
Employee for a Plan Year that are made on account of the Employee’s
Contributions for the Plan Year, which are allocated to the Employee’s Account
during such Plan year, and are paid to the Trust no later than the end of the
next following Plan Year; over

(b) The Employee’s Compensation for such Plan Year.

An Employee’s Actual Contribution Percentage shall be determined after
determining his Excess Deferrals and Excess Contributions, if any. The Actual
Contribution Percentage of an eligible Employee who does not have any Aggregate
Contributions for a Plan Year is zero. The individual ratios and Actual
Contribution Percentages shall be calculated to the nearest 1/100 of 1% of an
Employee’s Compensation.

(2) “Actual Deferral Percentage” or “ADP” shall mean, with respect to a Plan
Year, for a specified group of Employees (either Highly Compensated Employees or
non-Highly Compensated Employees) the average of the ratios, calculated
separately for each Employee, of:

(a) The amount of Employer Contributions actually paid to the Plan on behalf of
each such Employee for a Plan Year that relate to Compensation that either would
have been received by the Employee in such Plan Year (but for the deferral
election) or are attributable to services performed by the Employee in the Plan
Year and would have been received by the Employee within 2 1/2 months after the
close of the Plan Year (but for the deferral election) and which are allocated
to the Employee’s Account and are paid to the Trust no later than the end of the
next following Plan Year; over

(b) The Employee’s Compensation for such Plan Year.

 

63



--------------------------------------------------------------------------------

The Actual Deferral Percentage of an eligible Employee who does not have any
Employer Contributions for a Plan Year is zero. The individual ratios and Actual
Deferral Percentages shall be calculated to the nearest 1/100 of 1% of an
Employee’s Compensation.

(3) “Aggregate Contributions” shall mean, as applicable, any of the following:
(i) After-Tax Contributions; (ii) Employer Matching Contributions; (iii) QNECs
that have not been included in the ADP test; and (iv) Pre-Tax Contributions that
are not needed to satisfy the ADP test for the current Plan Year, provided such
test is satisfied before and after such Pre-Tax Contributions have been included
in the ACP test for the current Plan Year. Aggregate Contributions shall not
include (a) Employer Matching Contributions that are forfeited either to correct
Excess Aggregate Contributions or because the contributions to which they relate
are Excess Deferrals, Excess Contributions or Excess Aggregate Contributions, or
(b) Employer Matching Contributions made pursuant to Code Section 414(u) by
reason of a Member’s qualified military service.

(4) “Compensation” shall mean the Employee’s total Compensation for services
rendered to an Employer during the Plan Year and, unless the Committee elects
otherwise, the Employee’s Pre-Tax Contributions for the Plan Year and any
amounts not currently included in the Employee’s gross income by reason of the
application of Section 125 or 132(f)(4) of the Code.

(5) “Employee” shall mean each Employee eligible to participate in the Plan in
accordance with Section 3.1 of the Plan, including each eligible Employee who
does not elect to make Pre-Tax Contributions and/or After-Tax Contributions and
who is an “eligible employee,” as defined in Treasury Regulation
Section 1.401(k)6.

(6) “Employer Contributions” shall mean, as applicable, any of the following:
(i) Pre-Tax Contributions, including any Excess Deferrals made by Highly
Compensated Employees, but excluding Catch-Up Contributions and any Pre-Tax
Contributions made pursuant to Code Section 414(u) by reason of a Member’s
qualified military service, and (ii) QNECs that have not been used to satisfy
the ACP test for the current Plan Year.

(7) “Employer Matching Contributions” shall mean the amounts contributed to the
Trust Fund by the Employer pursuant to Section 4.2.

(8) “Excess Aggregate Contributions” shall mean, with respect to any Plan Year,
the excess of:

(a) The sum of the Aggregate Contributions actually taken into account in
computing the ACP of Highly Compensated Employees for such Plan Year; minus

 

64



--------------------------------------------------------------------------------

(b) The maximum amount of Aggregate Contributions permitted by the ACP test for
the Plan Year (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of their ACP beginning with the
highest of such percentages).

(9) “Excess Contributions” shall mean, with respect to any Plan Year, the excess
of:

(a) The sum of the Employer Contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year; minus

(b) The maximum amount of such Employer Contributions permitted by the ADP test
for the Plan Year (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of their ADP, beginning with the
highest of such percentages).

(10) “Excess Deferrals” shall have the meaning provided in Section 4.1 of the
Plan.

(11) “Highly Compensated Employee” shall mean any Employee and any employee of
an Affiliate who is a highly compensated employee under Section 414(q) of the
Code, including any Employee and any employee of an Affiliate who was a “5%
owner” (as defined in Code Section 416(i)) during the current Plan Year or prior
Plan Year or who received Compensation during the prior Plan Year in excess of
$100,000, or such other amount as determined by the Secretary of the Treasury or
his delegate, excluding Employees described in Code Section 414(q)(8). In
determining an Employee’s status as a Highly Compensated Employee within the
meaning of Section 414(q), the entities set forth in Treasury Regulation
Section 1.414(q) 1T Q&A 6(a)(1) through (4) must be taken into account as a
single employer. A former Employee shall be treated as a Highly Compensated
Employee if (i) such former Employee was a Highly Compensated Employee when he
separated from Service or (ii) such former Employee was a Highly Compensated
Employee in Service at any time after attaining age 55.

(12) “QNECs” shall mean qualified non-elective contributions, as defined in
Treasury Regulation Sections 1.401(k) and 1.401(m), that may be made for a Plan
Year in any amount necessary to satisfy or help to satisfy the Actual Deferral
Percentage limit in Section 14.2 of the Plan or the Contribution Percentage
limit in Section 14.4 of the Plan.

14.2 Actual Deferral Percentage Test: The ADP for the eligible Highly
Compensated Employees for the Plan Year shall not exceed the greater of (1) or
(2), as follows:

1. The ADP for the eligible non-Highly Compensated Employees times 1.25; or

 

65



--------------------------------------------------------------------------------

2. The lesser of (i) the ADP for the eligible non-Highly Compensated Employees
times 2.0 or (ii) the ADP for the eligible non-Highly Compensated Employees plus
two percentage (2%) points.

The Plan applies the Actual Deferral Percentage test using the “current year
testing method” described in Treasury Regulation Section 1.401(k)-2 for Highly
Compensated Employees and non-Highly Compensated Employees. The ADP for any
Highly Compensated Employee who is eligible to have Pre-Tax Contributions
allocated to his account under two or more plans described in Section 401(k) of
the Code that are maintained by an Employer or an Affiliate in addition to this
Plan shall be determined as if the total of all such contributions were made
under a single plan. If a Highly Compensated Employee participates in two or
more plans that have different plan years, all Pre-Tax Contributions made during
the Plan Year under all such arrangements shall be aggregated. In the event this
Plan satisfies the requirements of Code Section 401(k), 401(a)(4), or 410(b)
only if aggregated with one or more other plans, or if one or more other plans
satisfy the requirements of such sections of the Code only if aggregated with
this Plan, then this Section shall be applied by determining the ADP of
Employees as if all such plans were a single plan. Plans may be aggregated in
order to satisfy Code Section 401(k) only if they have the same plan year and
use the same ADP testing method.

The Employer, in its sole discretion, may elect to make QNECs for any Plan Year
in any amount it determines is necessary to satisfy or contribute to satisfying
the Actual Deferral Percentage test set forth in this Section 14.2 or the Actual
Contribution Percentage test set forth in Section 14.4 of the Plan. QNECs may be
used in lieu of, or in conjunction with, the distributions described in
Section 14.3 or the forfeitures described in Section 14.5 of the Plan. QNECs
shall be allocated in a manner determined by the Employer, in accordance with
Treasury Regulation Section 1.401(a)(4)-2, among the Pre-Tax Contribution
Accounts (as defined in Section 1.31) of non-Highly Compensated Employees who
were eligible to make Pre-Tax Contributions during the Plan Year for which the
QNECs are made at any time during the Plan Year or no later than 12 months after
the end of the Plan Year. QNECs shall be considered Pre-Tax Contributions and
shall be subject to the same limitations as to withdrawal and distribution as
Pre-Tax Contributions. QNECs shall be nonforfeitable and 100% vested at all
times. Any portion of the QNECs taken into account for purposes of the Actual
Contribution Percentage test in Section 14.4, may not be taken into account for
purposes of the Actual Deferral Percentage test in this Section 14.2. QNECs must
satisfy the non-disproportionate contributions requirements of Treasury
Regulation Sections 1.401(k)2(a)(6)(iv) and 1.401(m)2(a)(6)(4).

14.3 Excess Contributions: If neither of the tests described in (1) or (2) of
Section 14.2 are satisfied, and the Employer decides not to make QNECs as a
corrective measure, then Excess Contributions, plus any income and minus any
loss attributable thereto, of certain Highly Compensated Employees will be
distributed and shall be considered taxable income to such Highly Compensated
Employees. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amount of Pre-Tax Contributions taken into account in
calculating the ADP test for the year in which the excess arose, beginning with
the Highly Compensated

 

66



--------------------------------------------------------------------------------

Employee with the largest amount of such Pre-Tax Contributions and continuing in
descending order until all of the Excess Contributions have been allocated. To
the extent a Highly Compensated Employee has not reached his Catch-Up
Contribution limit under the Plan, Excess Contributions shall be allocated to
such Highly Compensated Employee as Catch Up Contributions (not to exceed the
Catch-Up Contribution limit) and such contributions will not be treated as
Excess Contributions.

The amount of Excess Contributions allocated to each Highly Compensated
Employee, plus any income and minus any losses calculated up to the date of the
distribution, and minus the amount of any Excess Deferrals previously
distributed, will be distributed to the affected Highly Compensated Employees as
soon as administratively feasible but in no event later than 12 months following
the end of such Plan Year during which the Excess Contributions were made.

The income or loss attributable to a Highly Compensated Employee’s Excess
Contributions for the Plan Year shall be determined as the sum of (1) and (2),
where (1) is the income or loss attributable to the Highly Compensated
Employee’s Pre-Tax Contribution Account for the Plan Year multiplied by a
fraction, the numerator of which is the Excess Contributions and the denominator
of which is the amount of the Highly Compensated Employee’s Pre-Tax Contribution
Account balance as of the beginning of the Plan Year plus the Employee’s Pre-Tax
Contributions to the Account during the Plan Year; and (2) (using the safe
harbor method) is 10% of the amount determined under (1) multiplied by the
number of calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the 15th of such month.

If distributions are made under this Section 14.3, the Actual Deferral
Percentage is treated as meeting the nondiscrimination test of Section 401(k)(3)
of the Code, regardless of whether the Actual Deferral Percentage, if
recalculated after such distributions, would satisfy Section 401(k)(3) of the
Code. The above procedures are used for purposes of distributing Excess
Contributions under Section 401(k)(8)(A)(i) of the Code. Excess Contributions
shall be treated as Annual Additions under Section 12(III)(8) of the Plan.

14.4 Actual Contribution Percentage Test: The Contribution Percentage for the
eligible Employees for any Plan Year who are Highly Compensated Employees shall
not exceed the greater of (1) or (2), as follows:

1. The ACP for the eligible non-Highly Compensated Employees times 1.25; or

2. The lesser of (i) the ACP for the eligible non-Highly Compensated Employees
times 2.0 or (ii) the ACP for non-Highly Compensated Employees plus two
percentage (2%) points.

The Plan applies the Actual Contribution Percentage test using the “current year
testing method” described in Treasury Regulation Section 1.401(m)-2 for Highly
Compensated Employees and non-Highly Compensated Employees. In computing the
Actual Contribution

 

67



--------------------------------------------------------------------------------

Percentage, the Employer may elect to take into account Pre-Tax Contributions
and QNECs made under this Plan or any other plan of the Employer to the extent
that (i) Pre-Tax Contributions and/or QNECs used for purposes of calculating the
ADP test are not used for purposes of calculating the ACP test, and (ii) Pre-Tax
Contributions, including those treated as Aggregate Contributions for purposes
of calculating the Actual Contribution Percentage, satisfy the requirements of
Code Section 401(k)(3). The ACP for any Highly Compensated Employee who is
eligible to have Aggregate Contributions allocated to his account under two or
more plans described in Section 401(a) or 401(k) of the Code that are maintained
by an Employer or an Affiliate in addition to this Plan shall be determined as
if the total of all such contributions were made under a single plan. If a
Highly Compensated Employee participates in two or more such plans or
arrangements that have different plan years, all Aggregate Contributions made
during the Plan Year under all such plans and arrangements shall be aggregated.

For purposes of determining whether the ACP limits of this Section 14.4 are
satisfied, all Aggregate Contributions that are made under two or more plans
that are aggregated for purposes of Code Section 401(a)(4) or 410(b) are to be
treated as made under a single plan, and if two or more plans are permissively
aggregated for purposes of Code Section 401(m), the aggregated plans must also
satisfy Code Sections 401(a)(4) and 410(b) as though they were a single plan.
Plans may be aggregated in order to satisfy Code Section 401(m) only if they
have the same Plan Year and use the same ACP testing method.

14.5 Excess Aggregate Contributions: If neither of the tests described in (1) or
(2) of Section 14.4 are satisfied, and the Employer decides not to make QNECs as
a corrective measure, Excess Aggregate Contributions, plus any income and minus
any loss attributable thereto, shall be forfeited no later than 12 months after
the close of a Plan Year to Members to whose accounts such Excess Aggregate
Contributions were allocated. Excess Aggregate Contributions are allocated to
the Highly Compensated Employees with the largest Aggregate Contributions taken
into account in calculating the ACP test for the year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Aggregate Contributions and continuing in descending order until all the Excess
Aggregate Contributions have been allocated. Excess Aggregate Contributions
shall be treated as Annual Additions under the Plan.

The income or loss attributable to the Highly Compensated Employee’s Excess
Aggregate Contributions for the Plan Year shall be determined as the sum of
(1) and (2), where (1) is the income or loss attributable to the Highly
Compensated Employee’s Employer Contribution Account (as defined in
Section 1.17) and After-Tax Contribution Account for the Plan Year multiplied by
a fraction, the numerator of which is the Excess Aggregate Contribution, and the
denominator of which is the amount of the Highly Compensated Employee’s Employer
Contribution Account and After-Tax Contribution Account without regard to any
income or loss occurring during such Plan Year; and (2) (using the safe harbor
method) is 10% of the amount determined under (1) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
forfeiture, counting the month of forfeiture if forfeiture occurs after the 15th
of such month.

 

68



--------------------------------------------------------------------------------

Any forfeiture of Excess Aggregate Contributions shall be applied to reduce
Employer Matching Contributions for the Plan Year in which the excess arose.
Should the amount of forfeited Excess Aggregate Contributions exceed the amount
of Employer Matching Contributions needed for the Plan Year, such forfeitures
shall be allocated, after all other forfeitures under the Plan, to the Employer
Contribution Accounts of each non-Highly Compensated Employee who made Pre-Tax
Contributions to the Plan, in the ratio that each such Employee’s Pre-Tax
Contributions for the Plan Year bears to the total Pre-Tax Contributions of all
such Employees for such Plan Year.

If forfeitures are made under this Section 14.5, the Actual Contribution
Percentage test is treated as meeting the nondiscrimination test of
Section 401(m)(2) of the Code, regardless of whether the Actual Contribution
Percentage, if recalculated after such forfeitures, would satisfy
Section 401(m)(2) of the Code. Excess Aggregate Contributions shall be treated
as Annual Additions under Section 12(III)(8) of the Plan.

14.6 Effective Date: The provisions of this Article XIV are intended to comply
with applicable provisions of the final Code Section 401(k) and 401(m)
regulations, issued December 29, 2004, and are effective for Plan Years
beginning on or after January 1, 2006.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed these presents as evidenced by the
signatures affixed hereto of its officers hereunto duly authorized, and by its
corporate seal being affixed hereto, in a number of copies, all of which shall
constitute but one and the same instrument which may be sufficiently evidenced
by any such executed copy hereof, this          day of                     ,
2006, but effective as of January 1, 2006.

 

CABOT OIL & GAS CORPORATION

By

 

 

 

ATTEST:

 

 

 

Secretary

 

[SEAL]

 

THE STATE OF TEXAS

  §   §

COUNTY OF HARRIS

  §

BEFORE ME, the undersigned authority, on this day personally appeared
                                ,                                  of CABOT
OIL & GAS CORPORATION, known to me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that he executed
the same as the act of the said CABOT OIL & GAS CORPORATION, a corporation, and
that he was duly authorized to perform the same and that he executed the same as
the act and deed of said corporation for the purposes and consideration therein
expressed and in the capacity therein stated.

GIVEN UNDER MY HAND AND SEAL OF OFFICE this the          day of
                    , 2006.

 

 

Notary Public, State of Texas

 

70



--------------------------------------------------------------------------------

APPENDIX A

Vesting of Certain Employees Upon Termination of Employment

The following Employees who, upon termination of employment with the Company,
(i) are eligible to receive benefits under the following severance plans and
(ii) if required by the applicable severance plan, sign a valid waiver and
release shall be fully vested in their benefits under the Plan.

1. Severance Plans 507 through 574

 

71